                    Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 1 of 27
                                       DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 1 PAGE 1 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _           PAGE 3
          IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF GEORGIA                                         DISCLOSURE
                    COLUMBUS DIVISION
                                                                 STATE OF GEORGIA
RODRIGO ARREOLA, as parent of            )    CASE NO.:          COUNTY OF MUSCOGEE
Hector Arreola, Deceased, and            )   4:19-CV-00005-CDL
as Personal Representative               )
and Administrator of the                 ;                                       Deposition of: LT. TIM WYNN
Estate of Hector Arreola,                )
CONCEPCION ARREOLA, as parent            )
of Hector Arreola and S.A.,              )                            Pursuant to Article 8.B of the rules and
minor child of Hector Arreola            )                       regulations of the Board of Court Reporting of
by next friend Jezreel Imee              )                       the Judicial Council of Georgia, I make the
Custodio,                                )                       following disclosure:
     Plaintiffs,                         )                            I am a Georgia Certified Court Reporter,   I
                                         ;                       am here as a sole practitioner of ANDERSON COURT
V.                                       )                       REPORTING.
                                         :                            I was contacted by the Plaintiff to provide
THE CONSOLIDATED GOVERNMENT           OF)                        court reporting services for the deposition.
COLUMBUS, GEORGIA, OFFICER               )                            I will not be taking this deposition under
MICHAEL AGUILAR, in his                  )                       any contract that is prohibited by O.C.G.A.
individual and official                  )                       15-14—37 (a) and (b).
capacity, OFFICER BRIAN DUDLEY)                                       I have no contract / agreement to provide
in his individual and official)                                  reporting services with any party to the case,
capacity, OFFICER AARON        )                                 any counsel in the case, or any reporter or
EVRARD, in his individual and )                                  reporting agency from whom a referral might have
official capacity, and         )                                 been made to cover this deposition.  I will
COLUMBUS POLICE DEPARTMENT     )                                 charge my usual and customary rates to all
CHIEF OF POLICE RICHARD T.     )                                 parties in the case, and a financial discount
BOREN, in his individual and )                                   will not be given to any party to this
official capacity.             )                                 litigation.
     Defendants.               ;
                                                                                                       , CCR# B-403
                                                                 RUSSELL D. ANDERSON
                                                                 Certified Court Reporter
     The deposition of LT. TIM WYNN, taken by the
Plaintiff, before Russell D. Anderson, a Georgia
Certified Court Reporter, at Page, Scrantom,                     OPTIONALSIGNAT URE S:
Sprouse, Tucker S Ford, 1111 Bay Avenue, Third
Floor, Columbus, Georgia, 31901, on the 18th of
June, 2020, beginning at 10:00 A.M.                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date:
                                                                 Attorney for Plaintiff/Complainant

                                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date:
                                                                 Attorney for Defendant/Respondent

     PAGE 2                                                         PAGE 4
                    APPEARANCE S                                                          STIPULATIONS
                                                                      IT IS STIPULATED AND AGREED, by and between
FOR THE PLAINTIFF:                                               the parties through their respective counsel that
     HON. MARK POST                                              the deposition of LT. TIM WYNN, may be
     3 Bradley Park Court, Suite F                               taken before Russell D. Anderson, a Georgia
     Columbus, Georgia, 31904                                    Certified Court Reporter, at 1111 Bay Avenue,
     mpost@markpostlaw.com                                       Third Floor, Columbus, Georgia, on the 18th of
                                                                 June, 2020, beginning at 10:00 P.M.
FOR THE DEFENDANTS:                                                   IT IS STIPULATED AND AGREED, that the
     HON. TYLER CASHBAUGH                                        signature and reading of the deposition by the
     HON. ALAN SNIPES                                            witness is not waived, the deposition to have the
     HON. JAMES C. CLARK, JR.                                    same force and effect as if full compliance had
     3rd Floor, Synovus Building                                 been had with all laws and rules of court
     Bay Avenue                                                  relating to the taking of depositions.
     Columbus, Georgia, 31902                                         IT IS FURTHER STIPULATED AND AGREED, that it
     tcashbaugh@psstf.com                                        shall not be necessary for any objections to be
     ags @passtf.com                                             made by counsel to any questions, except as to
     j cc@psstf.com                                              the form of the question and that counsel for the
                                                                 parties may make objections and assign grounds at
                                                                 the time of trial, or at the time said deposition
                                                                 is offered in evidence, or prior thereto.
              RUSSELL D. ANDERSON, COURT REPORTER                     IT IS FURTHER STIPULATED AND AGREED, that
                        P. O. BOX 2572                           notice of filing of the deposition by the court
                 COLUMBUS, GEORGIA 31902-2572                    reporter is waived.
                         (706) 905-1759




                              RUSSELL ANDERSON COURT REPORTING 706-905-1759
                Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 2 of 27
                               DEPOSITION OF: LT. TIM WYNN 6-18-2020
    SHEET 2   PAGE 5                                        PAGE 7
1                           INDEX                       1          Q. Tell us your full name, Lieutenant.
2                                          PAGE         2          A. Timothy Frank Wynn.
3    Examination by Mr. Post               7            3          Q. How old are you?
4    Certificate of Reporter               104          4          A. I'm 56.
5                     INDEX OF EXHIBITS                 5          Q. Have you given a deposition before?
6    Plaintiff's Exhibit 2                 20           6          A. I have.
7    Plaintiff's Exhibit 3                 28           7          Q. Okay. So obviously you know you're
8    Plaintiff's Exhibit 4                 35                under oath here today?
9    Plaintiff's Exhibit 5                 100          9          A. That's correct.
                                                       10          Q. And you know this is just as important
                                                       11    as a jury trial, correct, sir?
                                                       12          A. Yes, sir.
                                                       13          Q. All right. Some lawyers have a bad
                                                       14    habit of interrupting the witness before they
                                                       15    finish answering the question. Sometimes
                                                       16    witnesses will do it to lawyers. If you would
                                                       17    please, sir, do the best that you can to let me
                                                       18    finish asking you the question before you answer
                                                       19    and I'll try to do the same with you; is that
                                                       20    okay?
                                                       21          A. That's good.
                                                       22          Q. Okay. Do you have any trouble with
                                                       23    your hearing, Lieutenant?
                                                       24          A. I do not.
                                                       25          Q. Okay.

    PAGE 6                                                  PAGE 8
 1                 D-E-P-O-S-I-T-I-O-N                  1         A. Not that I'm aware of anyway so.
 2               LIEUTENANT TIMOTHY WYNN                2         Q. Well, if for some reason you think you
 3       having been first duly sworn, testified        3    didn't completely hear a question, just ask me to
 4                     as follows:                      4    repeat it. Don't answer, just call it to my
 5                  CROSS-EXAMINATION                   5    attention. Because I'm going to assume that you
 6 BY MR. POST:                                         6    heard the complete question if you answer it,
 7      Q. This will be — well, if you would            7    okay? And answer out loud for our Court Reporter
 8 please tell us your name and your rank?                   if you would, please. Are you suffering from any
 9      A. Tim Wynn, I'm a lieutenant.                  9    physical or mental condition which would
10      Q. All right, sir.                             10    interfere with your ability to testify fully and
11           MR. POST: This will be the deposition     11    truthfully today?
12      of Lieutenant Tim Wynn taken by the            12         A. No.
13      Plaintiffs for the purposes of discovery and   13         Q. Have you taken any drugs or alcohol
14      all other purposes allowed by law. The         14    that would cause you to be unable to testify
15      deposition is taken by agreement of counsel    15    fully and truthfully today?
16      and pursuant to notice.                        16         A. Diet Coke is about as hard as I get.
17           I'm assuming, Alan, that all objections   17         Q. I've got you, that would be a no. What
18      — that you intend to reserve all objections    18    materials have you reviewed to prepare for this
19      except for those going to the form of the      19    deposition?
20      question and responsiveness of the answer?     20         A. I just looked over some lesson plans
21      Is that your intentions? Is that agreeable     21    that we had during this time frame.
22      to you?                                        22         Q. Do you have them there with you?
23           MR. SNIPES: That's agreeable.             23         A. I do.
24           MR. POST: All right.                      24         Q. Okay. Can I see what we're talking
25 BY MR. POST:                                        25    about just generally?

                        RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 3 of 27
                                DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 3    PAGE 9                                         PAGE 11
 1         A.   Yes, sir. I believe it's the lesson        1 I'm asking that so.
 2    plan from — this is from use of force, 7/16.         2      Q. I didn't like it 15 or 20 years ago.
 3    It's a PowerPoint lesson plan and I have our         3      A. Yes, sir.
 4    policy here and I have some other things here        4      Q. So but in these types of proceedings we
 5    with Taser.                                          5 do ask.
 6         Q. Good. Okay. Good, good. We'll take a         6      A. It's Joani.
 7    look at those as needed. I requested a few           7      Q. Okay, J-O-N-I?
 8    things in the Notice of Deposition, I see that              A. J-O-A-N-I. Well, it's Joan actually,
 9    Counsel down there has — appears to have them, I     9 her real name is Joan, so.
10    suspect.                                            10      Q. Okay. What's her occupation?
11              MR. CASHBAUGH: I will tell you, Mark,     11      A. He's a major at the Sheriff's
12         that we did not get the interoffice — let's    12 Department.
13         see, CPD interoffice directive manual          13      Q. All right. Is she planning to retire
14         because according to the CPD that would        14 any time soon?
15         involve pulling emails off different           15      A. Probably in December, we'll see.
16         department head's computers and there is no    16      Q. You understood my question clearly.
17         way we’re going to do that by the time for     17      A. Yes, sir.
18         the deposition today.                          18      Q. Do you have any children, Lieutenant?
19              MR. POST: I've got you. Not much of a     19      A. We do not. Unless you count my Boxer.
20         manual, is it? I understand. A lot of this     20      Q. That might count. Do you attend
21         will be directed toward the Chief anyway.      21 church?
22         Maybe the training division, operating         22      A. We do.
23         procedures will be something I could ask the   23      Q. Where do you go to church?
24         lieutenant about.                              24      A. Cascade Hills.
25    BY MR. POST:                                        25      Q. Do you have any brothers or sisters?
     PAGE 10                                                   PAGE 12
 1      Q. Okay. Where do you live, Lieutenant?            1         A. I do. Two — well, three brothers, one
 2      A. Here in Columbus.                               2    is deceased, two sisters.
 3      Q. Okay. What is the section of town, I            3         Q. Where do they live?
 4 don't need an address?                                  4         A. They're kind of scattered all over.
 5      A. I live off north end.                           5    Two of my brothers live, one lives in Phenix City
 6      Q. Okay. Do you rent or own?                       6    over in Seale, one lives here in Columbus. One
 7      A. I own.                                          7    of my sisters lives in Jackson, the other lives
        Q. Are you married?                                     in Oklahoma City and the other one is deceased.
 9      A. Yes.                                            9    My other brother is.
10      Q. What is your wife's name?                      10         Q. I've got you. So let me ask you about
11      A. Why is that pertinent to this?                 11    your brothers, since they're kind of in the area.
12      Q. Because I may have to pick a jury in           12    What do they do for a living?
13 this case?                                             13         A. One owns his own business, he's
14      A. I'm sorry, what now?                           14    self-employed, the other one is a RN.
15      Q. I may have to pick a jury in this case         15         Q. Where at?
16 so —                                                   16         A. Martin Army.
17      A. Okay.                                          17         Q. And the self-employed, what kind of
18      Q. — I'm going to ask you some personal           18    self-employment is that?
19 information but if for some reason it goes out to      19         A. He does cleaning, it's a cleaning
20 court then those things would be redacted.             20    business. Commercial.
21      A. Okay.                                          21         Q. Is it located here in Columbus or
22      Q. Blocked out. And I'm going to try and          22    Phenix City?
23 limit it, because I understand that you don't          23         A. Yes, sir, here.
24 love —                                                 24         Q. What is the name of the business?
25      A. In the day and time you understand why         25         A. JussaWynn.
                         RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 4 of 27
                                        DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 4   PAGE 13                                           PAGE 15
 1       Q    W-Y-N-N, is that —                             1      Q. And when you say motors, you mean the
 2       A    J-U-S-S-A-W-Y-N-N, yes.                        2 motor squad, right?
 3       Q    Okay.                                          3      A. That's correct.
 4       A    It's pretty catchy.                            4      Q. Are you friends with or do you
 5       Q    Not bad. Where did you go — did you            5 socialize with, I think he's probably be promoted
 6 go to high school here in Columbus?                       6 to sergeant by now, Aaron Evrard?
 7       A    Jordan.                                        7      A. I know Aaron, I don't socialize. I
         Q    What education past high school do you           mean, we've been to events. I'm friends with
 9 have?                                                     9 him, I guess through professional
10       A    A BS.                                         10 — professionally. He's a good man, enjoys
11       Q    From where?                                   11 — he's enjoyable to be around. He's a good guy.
12       A    Georgia Southwestern State.                   12 I met his wife, I met his kids but we don't
13       Q    What year did you graduate?                   13 hangout or we're not bosom buddies, but I
14       A     87.                                          14 consider him a friend, yes.
15       Q    What's the BS in?                             15      Q. Is he a sergeant now?
16       A    Education.                                    16      A. No, I don't think he's got promoted to
17       Q    So you did end up being an educator           17 sergeant.
18 after all, didn't you?                                   18      Q. He was study for it last time I talked
19       A    Well, things happen sometimes.                19 to him.
20       Q    Just prior to — well, when did you get        20      Q. Yes, he — I don't think he's made
21 hired by CPD?                                            21 sergeant yet.
22       A. The official date is April of '88 I             22      Q. What — the same question to you about
23 believe it was either — I think it's the 18th of         23 Officer Brian Dudley, he might be a corporal by
24 April '88.                                               24 now, I'm not sure about him really?
25       Q. Have you worked continuously for the            25      A. Yes, sir. The same through

. PAGE 14 _ _ _ _ _ _ _ _ _ _ _ _ _ _                            PAGE 16 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    Police Department since then?                          1    — professionally through training and through
 2         A. I have.                                        2    contact with the department I've got to know him.
 3         Q. All right. What was your employment            3    And I consider all my comrades I work with
 4    just prior to being hired by the Columbus Police       4    friends. I probably spend more time with them
 5    Department?                                            5    than I do my own family so.
 6         A. I worked at UPS.                               6         Q. And what I'm looking for obviously is
 7         Q. Since you left patrol — I assume you           7    if you're — if you hang out with these guys?
 8    were in patrol at some point, correct?                           A. No, sir. I don't hang out with them
 9         A. Yes, sir.                                      9    socially, no.
10         Q. After you left patrol can you kind of         10         Q. Okay. And the answer would be the same
11    give us a description of your rise through the        11    for Officer Michael Aguilar and Officer Ronnie
12    ranks?                                                12    Oaks; is that right?
13         A. I was in patrol for my first, I guess         13         A. That's correct. Yes. I trained — and
14    four years or so. Well, I was in patrol actually      14    I've been around Ronnie probably a little bit
15    for a year, I went to motors. I was in motors         15    more because I trained him from when he went to
16    for three, went to training for a couple, came        16    motor so. You know, you kind of — when you get
17    back to motors. I stayed in motors until I guess      17    in that school, you kind of get a little bit
18    '04, '03-04 I think it was, I got promoted to         18    closer to him because you're — well, it's kind
19    sergeant. I went back to training for                 19    of a bond there. You know, a former motor
20    approximately four or five years and — yeah           20    officers and all, we kind of share a kind of a
21    about five years and then I went back to motors       21    different relationship as far as closeness. But
22    and I was in motors up till maybe 2000 — don't        22    no, I don't hang out with him. He's totally
23    hold me to this 2008, 2009. I was there until I       23    — he's young enough to be my son so I don't
24    got promoted to lieutenant and I've been in           24    hangout with him, no.
25    training ever since.                                  25         Q. And just briefly, for somebody that

                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 5 of 27
                                      DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 5      PAGE 17 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 19 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    doesn't know what the motor squad is that might               1    moved to training when I got promoted to
 2    read this later, can you tell us what that is?                2    lieutenant.
 3         A. Motor, it's our motorcycle unit. We                   3         Q. Okay. Who trained you to be a trainer?
 4    are a traffic unit which our primary function is              4         A. Quite a few places, I've been to NTOA
 5    fatality crash investigation, dignitary details               5    has trained me, GPSTC, Georgia Public Safety
 6    and things of this nature. It's a squad when                  6    Training Center.
 7    it's full made up of about 22 people.                         7         Q. Go slow because he can't get all that
 8         Q. Which CPD officers or chain of command                     down, I'm betting. Say that again?
 9    do you actually socialize with, if any?                       9         A. National Tactical Officer's
10         A. Me?                                                  10    Association, I've been to schools there. I've
11         Q. Right.                                               11    been through schools, the NRA. Most of my
12         A. Probably my training division is                     12    training has been gained through GPSTC, Georgia
13    probably the most I socialize with. But I'm                  13    Public Safety Training Center in Forsyth. And
14    going to be honest with you, I really don't                  14    I've had a class at IPTN down in Jacksonville,
15    socialize. I don't drink, I don't — I have                   15    Florida, Institute for Police Technology and
16    friends that I care about and I love them like               16    Management. That's where I got my motorcycle
17    they're my family my training guys, we have a                17    instructor certification. There may be more but
18    close relationship. We work closely together and             18    I just — they're not coming to mind right now.
19    like I said, that group there I do spend more                19         Q.    Okay. What were your duties and
20    time there than I do with my family so.                      20    responsibilities in 2016, 2017?
21         Q. Who is in the training division now?                 21         A. I was in the training division.
22         A. I've got sergeant Buddy Taft — well,                 22         Q. What are your responsibilities and
23    we just lost Sergeant Mike Skinner, he left and              23    duties in the training division?
24    went to go work for the Federal Government. We               24         A. My responsibilities is to oversee all
25    have Mike Patton, he's a sergeant over my in-                25    the training, to make sure that the

     PAGE 18                                                            PAGE 20 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    service. Sergeant June Reeves, she's over our                 1    certifications for each officer are kept up, all
 2    recruiting coordinator. I have Corporal Sam                   2    the certifications as well as the certifications
 3    — Saraantha Phillips and Corporal Murray White.               3    that need to be — the officers in my division
 4    I have some part-timers that work every day just              4    that need to be re-certified and basically Meet
 5    part-time, they're senior officers so.                        5    POST standards to keep our officers certified.
 6         Q. All right. Tell us what your job title                6         Q. I'm going to mark and show you
 7    is if you would, please, sir?                                 7    Plaintiff's Exhibit Number 2 here, which is CCG
 8         A. I'm a training director, lieutenant,                       3215 through — 3215 through 16 and 3218 through
 9    training director.                                            9    3231, which is essentially starts with the
10         Q. Okay. In the training division is the                10    Columbus Police Department Mission Statement and
11    that what you call it?                                       11    has some of the organization, administration and
12         A. Yes, sir.                                            12    functional responsibilities in that. And we may
13         Q. Who is your immediate supervisor?                    13    talk about some of your responsibilities that are
14         A. Captain Bill Rawn, R-A-W-N?                          14    contained in this, but this — the lawyers for
15         Q. You said you've been the lieutenant in               15    the Defense have provided the entire policy
16    the training division since 2008, 2009 or                    16    manual to me. We use these little CCG numbers
17    something like that?                                         17    for reference.
18         A. No. No, I was promoted to lieutenant                 18         A. Yes.
19    in 2013, July, July — maybe first of August.                 19               MR. POST: Do you want to see this,
20         Q. Okay.                                                20         Alan?
21         A. End of July, first of August, I can't                21               MR. SNIPES: No, you can just show it
22    remember the exact date.                                     22         to him.
23         Q.   Prior to that you were a sergeant in               23    BY MR. POST:
24    the training division, right?                                24         Q. There's a list of required annual
25         A.   I was a sergeant in motors. I got                  25    training annual training as a policy of the

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 6 of 27
                                      DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 6      PAGE 21 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _   _        PAGE 23
 1    Columbus Police Department and a couple of those                  1    several — it could have been done from Power DMS
 2    things on that list are deadly force and use of                   2    where they had to sign for it, there are several
 3    force and legal updates; is that right?                           3    ways they could have gotten the training from
 4         A. Yes, sir. That's mandated through the                     4    this. Yes, these are updates.
 5    Governor's initiative through POST. Yes, sir.                     5         Q. Okay. And whatever was in the policy
 6         Q. And that's included in the Columbus                       6    and in the effective policy for 2016 on through
 7    Police Department's policy, you do it every year                  7    until the next in-service, that's what you would
 8    right?                                                                 have trained in 2016, right?
 9         A. In our annual in-service training.                        9         A. Yes, sir. If it's showing in there as
10    Yes, sir, we do.                                                 10    part of the training I can't pull it from total
11         Q. And that was going to be my next                         11    recall.
12    question, what is in-service training?                           12         Q. Right, right.
13         A. In-service training, POST guidelines                     13         A. But from here, yes, sir, it should have
14    requires us to have 22 hours annually to keep up                 14    been. Yes, sir.
15    a peace officer's certification through Peace                    15         Q. Okay. Because if it's policy and it
16    Officer Standards and Training and that's                        16    says do it annually then that's an order and
17    mandated by the State of Georgia. Back in 2000,                  17    that's what you do, correct?
18    probably around maybe a little before 2007 or 8,                 18         A. Well, if this is what we're required to
19    the Governor's initiative, that was one of the                   19    do, we're going to have to do, that's correct.
20    things that was dictated that we had, that was                   20         Q. Okay. And the training division, when
21    mandated for us to do is use of force and it's a                 21    in-service training is completed successfully by
22    mandated class that's required.                                  22    the particular officer reports the successful
23         And of course, as time goes on the                          23    completion of the in-service to POST; correct,
24    initiatives have — they have added different                     24    that's part of your job?
25    things to the Governor's initiative and this is                  25         A. That's correct. Yes. What they have
     PAGE 22                                                                PAGE 24 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    mandated through POST.                                            1    to do, they have a roster, the roster is sent and
 2         Q. I'm just going to show this to you;                       2    we have the criteria on file.
 3    it's COG 3315 which starts on COG 3314, which is                  3          Q. Okay. How did you establish the
 4    policy number 2-10.3. I think on the back is a                    4    training curriculum for in- service training in
 5    list, at least as of what was effected in January                 5    2016?
 6    of 2017 of the mandated training.                                 6          A. Aside from the mandated training, what
 7               MR. POST: Do you want to look at,                      7    we have is a — we have an in-service committee
           Alan?                                                             meeting and it's the officers throughout the
 9               THE WITNESS: These are things that are                 9    department where we — different portions of the
10         — some of this is reading assignments as                    10    department have so many come in from patrol
11         well, and it's basically a policy refresher.                11    services, supervisors. We have some captains,
12         And this is — these are things that are                     12    lieutenants, we'll have some sergeants, we'll
13         reading assignments that are posted in here                 13    some come in from the detective division, maybe
14         and it's for officers, they read through the                14    one from a support unit and maybe one from admin,
15         — it's actually in the handouts of in-                      15    all of us are from the administrative unit so we
16         service and it's like an update so to speak.                16    get together and what we do is we go around the
17    BY MR. POST:                                                     17    room and they have a list, a laundry list of
18         Q. Okay. And in 2016 you did all of these                   18    things that they would like to see in in-service
19    things for the in-service; is that accurate?                     19    training.
20         A. If this is from '16, yes, sir. This                      20          Well, aside from the mandated training that
21    would have been the reading assignments, it's                    21    we have which pretty is — pretty much takes up
22    either done through in-service training, it could                22    the bulk of in-service training, we go through
23    be done from a standpoint of a reading and the                   23    and we look at subject matter that we could place
24    actual reading where the officers go to the                      24    in there that is a need for our department to
25    briefings and these could have been done from                    25    better assist our guys, so to speak where the
                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 7 of 27
                                DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 7   PAGE 25                                         PAGE 27 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    rubber meets the road. Because if they're having     1    training has been mandate and substantially the
 2    problems with something out there we try to          2    same for five or ten years; is that fair to say?
 3    provide that training to make it easier — an         3         h. 0h; I would say — it would be fairly
 4    easier adjustment while they're on there tour of     4    safe to say yes. I know it's been longer than
 5    duty so.                                             5    five, yes, sir.
 6         Q. So you listened to what is said then         6         Q. Okay. What is the purpose of in-
 7    you make a decision as to what is needed and put     7    service training for Columbus Police Department
 8    that in the training; is that fair to say?                officers or what was the purpose back in 2016
 9         A. Well, I am the director but now it's         9    other than POST hours?
10    not just — I believe in collective, my whole        10         A. Okay. I'm not get getting your
11    unit, involving my whole unit in what they think    11    question on that one.
12    and what was brought to the table by the            12         Q. Well, what I'm getting at, I'm assuming
13    officers, and we try to meet that need if           13    the training is approved by the chain of command,
14    possible. Yes.                                      14    including the chief; is that right?
15         Q. But the ultimate decision on what the       15         A. That's correct.
16    curriculum is, is yours; is that right?             16         Q. Okay. And so for the training I guess
17         A. Well, I take it to my chain of command,     17    there is a determination of what the best
18    then of course they'll stamp it.                    18    practices and procedures for your officers are;
19         Q. Okay. And who would you take it to?         19    is that correct?
20         A. My captain and major and it would be        20         A. Yes, sir. We — that's why we have
21    taken to the staff.                                 21    repetitive training when we — our staff, we're
22         Q. And who was your captain in 2016?           22    require — I require all my folks to go back and
23         A. I'm not sure if it was Major Blackmon       23    get different disciplines and what I mean by this
24    or Jim Pope. It would have been right there,        24    is, he may have alert which is taught by the
25    pretty close change there so it could have been     25    federal governraent, teach a class and you get to

     PAGE 26                                                   PAGE 28 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    Major Freddie Blackmon —                             1    open another window maybe, you see things from a
 2         Q. Okay.                                        2    different angle, maybe cutting edge stuff that
 3         A. — or Jim Pope and he's since retired.        3    you can add that is going to benefit our officers
 4         Q. Okay. Did Jim Pope retire as a               4    in situations that we didn't see or we didn't use
 5    captain?                                             5    at one point that may better them as far as
 6         A. He did.                                      6    applying whatever they need to apply to make
 7         Q. Did the mandated training in 2016            7    their job more convenient, to make it easier and
 8    change any in 2017?                                       to make things run smoother.
 9         A. I'm sure it would have changed. What         9         Q. So what you're teaching is essentially
10    are you referring to? What training?                10    best practices and policies for the department so
11         A. Well, any of the mandated training. Do      11    your officers will actually — you put those into
12    you think that there were substantial changes       12    use; is that right?
13    from 2016 to 2017?                                  13         A. That's correct. This job is ever
14         A. Mr. Post, I don't remember. I know          14    evolving and you can't just go to a class and
15    they have different things there, they do change    15    expect ten years later it be the same. We have
16    but as far as the use of force, the firearms, or    16    to continuously change the way that society
17    use of force, use of deadly force, firearms,        17    changes and that's the only way we can survive.
18    domestic violence those have been on the books      18         Q. Now I want to show you the training
19    for a while. They've changed it to community        19    schedules for 2015 through 2017 that I received
20    oriented policing, cultural diversity and I mean,   20    from Counsel, which will be Plaintiff's Exhibit
21    the policing was another initiative that was        21    Number 3 I'm handing you. I've got a copy for
22    added in and it's constantly evolving. So I         22    you this time.
23    don't remember what years they were actually        23              MR. SNIPES: I know what that is.
24    unless I look at the actual schedule.               24    BY MR. POST:
25         Q. But the deadly force and use of force       25         Q. Do you see Plaintiff's Exhibit 3 which

                         RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 8 of 27
                                DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 8   PAGE 29                                         PAGE 31 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    is CCG 4542 — excuse rne, 4540 through 4542?         1    division reports to, I guess administration; is
 2         A. Okay. Looking at the number on the           2    that accurate?
 3    bottom, yes, sir.                                    3         A. These hours, once you do your in-
 4         Q. Yeah. I think it might be turned over        4    service and complete it successfully, it is then
 5                                                         5    — we are — we do a scan. We used to do it with
 6         A. Yes, I see it. Yes, sir.                     6    a score sheet that you had to fill out, it was
 7         Q. — the wrong way. It appears to be            7    one of those automated sheets that you had to
 8    training schedules for 2015, 2016 and 2017?               send to POST and then they did it. Now we do it
 9         A. That's correct. Yes, sir.                    9    with class rosters and it is signed by the
10         Q. Okay. And did you prepare these             10    officers upon completion of in-service training
11    training schedules or have them prepared for you?   11    and then it's sent to POST.
12         A. Yes, sir. Our in-service coordinator        12         Q. Okay. So you all send them in and this
13    would have done it. They — we come up with the      13    is a list of the in-service training and some
14    subject matter and they place it into the           14    other things completed by Officer Dudley; this
15    schedule and I look at it and we take it before     15    particular document?
16    the staff and they approve it.                      16         A. That's what this appears to be, yes
17         Q. Okay. And I'm specifically looking at       17    sir.
18    the in-service training schedule for 2016.          18         Q. Okay. And that appears to show that
19         A. Yes, sir.                                   19    Officer Dudley completed his in-service training
20         Q. And is that the one you used for 2016?      20    in 2016 on what date? I think I may have
21         A. If this is what was sent to you, yes,       21    highlighted it there for you?
22    sir. I would say that I — I'm not going to say      22         A. Yes, it's showing March 1st.
23    that I remember what — in 2016 exactly what we      23         Q. Okay. March 1st of 2016?
24    had on there, but this depicts it, it appears to    24         A. Yes, sir.
25    be accurate. Yes, sir.                              25         Q. Okay. And when was the — what was
     PAGE 30                                                   PAGE 32
 1         Q. Okay. And you would have trained the         1    date for his in-service training in 2017; would
 2    use of force?                                        2    you tell us that?
 3         A. Yes, sir.                                    3          A. It was in April — let's see April
 4         Q. And legal updates in 2016 as required,       4    11th.
 5    correct?                                             5          Q. Okay. All right. So we'll refer back
 6         A. Yes, sir. We would have.                     6    to Exhibit 6 in Officer Dudley's deposition for
 7         Q. And I'm going to set this over here so       7    that if we need it. And I'm going to show you
 8    we don't lose it at the end.                              what was marked as Exhibit 5 in Officer Aguilar's
 9         A. Yes, sir.                                    9    deposition which is essentially the sarne thing.
10         Q. I'm going to show you three things          10    Exhibit 5 in Officer Aguilar's deposition which
11    which we have already put into evidence             11    is CCG 1813 through CCG 1818 appears to reflect
12    previously or into deposition previously, so I'm    12    his in-service training for the years of 2016 and
13    not going to mark them and put them in again, but   13    2017; is that right?
14    CCG 1819 through 1822 was Exhibit 6 in Officer      14          A. That's correct.
15    Dudley's deposition. I'm going to show that to      15          Q. Okay. Can you tell us when Officer
16    you.                                                16    Aguilar received his in-service training in 2016?
17         A. What is this?                               17          A. I'm showing April 26th of 2016.
18         Q. Well, that's what I'm going to ask you.     18          Q. Okay, what about 2017?
19    It says, "Welcome. CPD training." What do           19          A. May 18 of 2017.
20    these documents reflect, well with this specific    20          Q. And the sarne with — I guess it's
21    document 1819 through 1822; what does that tell     21    Corporal Evrard, which is which was Exhibit 5 in
22    us?                                                 22    his deposition, CCG 1823 through 1829?
23         A. It looks like training records where it     23          A. It’s showing he went in March of 2016,
24    shows 2016 in-service, 22 hours.                    24    March 8th of 2016 and then do you need the '17 as
25         Q. Okay. And that's what the training          25    well?
                         RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 9 of 27
                                      DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 9   PAGE 33 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 35 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1          Q. Please.                                            1    plaintiff's exhibits to Mr. Snipes if he wants
 2          A. September 19 of 2017.                              2    it.
 3          Q. Okay. So those would be the dates of               3              MR. POST: Do you don't this?
 4    in-service training for Officer or Corporal                 4              MR. SNIPES: Yeah, please.
 5    Evrard in 2016 and 2017; is that right?                     5    BY MR. POST:
 6          A. As the records show, yes, I would say              6         Q. And we'll refer to the one that you
 7    that would be accurate.                                     7    have, that will probably work. Now, this
 8          Q. Okay. As far as you know the records                    document, Plaintiff's Exhibit 4 CCG 1753 through
 9    for — in the Columbus Police Department are                 9    1812, is the approved curriculum for the
10    accurate, right?                                           10    training, the use of force training that you used
11          A. That's correct. Yes, sir, as far as I             11    in 2016 for every officer that attended; is that
12    know.                                                      12    correct?
13          Q. So the training listed on the training            13         A. Now the portion of that I — of mine is
14    schedule we looked at just a moment ago on                 14    — let me see here. The in-service would have
15    Plaintiff's Exhibit 3 for 2016, would be the               15    been through 1781, 1753 to 1781 would have been
16    training that the three officers I mentioned               16    what I covered in the in-service training.
17    received in 2016, correct?                                 17         Q.   1781, is that what you said?
18          A. Well, that's what the sheets indicate,            18         A. That's correct.
19    yes, sir. I'm not going to say that I can recall           19         Q. 1781.
20    that from memory, but yes, sir. That's what is             20         A. Now, these things that are here when we
21    indicated on the sheet, yes, sir.                          21    cover the taser we cover some of the other stuff
22          Q. And that's why you keep records —                 22    in the taser portion of it, that is covered by
23          A. Yes, sir.                                         23
24          Q. — is that right?                                  24           Q.    Is it 1781 or 1783?
25          A. That's correct.                                   25           A.    I'm showing —

     PAGE 34                                                          PAGE 36
 1         Q. Okay. And a you don't have any reason               1      Q. Because I'm seeing on 1784 it says head
 2    to believe that the records are wrong?                      2 instructor Michael Skinner?
 3         A. No, sir.                                            3      A. It may be 1783, yes, sir.
 4         Q. Or were submitted incorrectly or                    4      Q. Okay.
 5    anything, do you?                                           5      A. Yes, 1783, I'm sorry.
 6         A. No, sir.                                            6      Q. All right. So 1753 through 1783 was
 7         Q. Okay. Now, I know you looked at, I                  7 approved curriculum that you taught in 2016 in-
 8    think part of what you said you reviewed for                  service, right?
 9    today is the use of force issues for the 2016 in-           9      A. Yes, sir. I'm trying to look and see
10    service; is that correct?                                  10 right here, let me look at something real quick.
11         A. I just kind of glanced at it, but                  11      Q. Sure.
12    that's one that I did, yes, sir.                           12      A.   I believe this is a double print on the
13         Q. Okay.                                              13 back, if you look back in here I'll show you.
14         A. That's my lesson plan.                             14      Q. There seems to be a lot of the same
15         Q. And I received this through discovery              15 thing on 1782 and 1783 —
16    marked as CCG 1753 through CCG 1811 — excuse me,           16      A. Yes, sir.
17    1812, does yours have the little numbers stamped           17      Q. — that was already in some of the
18    on it there?                                               18 materials just prior to that?
19         A    It does 1812?                                    19      A. Yes, sir. That would be part of it
20         Q    Yes, sir. I think that's the last page           20 though, it had all of this in there. Yes, sir.
21    I have                                                     21 So that would be accurate, yes, sir.
22         A    That's correct. Yes, sir.                        22      Q. Okay. And I see on 1753 it says date
23         Q    And I'm going to ask you some questions          23 prepared January 18, 2016 and then it has a blank
24    about it, but this will be Plaintiff's Exhibit 4.          24 for approved by and date approved?
25    And I think I've got to flipped mine and hand the          25      A. Yes.

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 10 of 27
                                DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 10   PAGE 37                                        PAGE 39 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1         Q. What I received was not signed by            1    you have the authority from the department to
 2    anyone.                                              2    make these policy and procedures decisions?
 3         A. No, that would have been me. That            3         h. I make recommendations and of course,
 4    would have been me.                                  4    it goes to the staff after that. I don't have
 5         Q. You would have signed the approved?          5    — no, I don't have the ability to make — I have
 6         A. Yes, sir.                                    6    some abilities but when it comes to department
 7         Q. Okay. And prior to you signing the           7    workings, that comes from the boss. The chief on
 8    approval did you send it up the chain of command          down to the staff, yes.
 9    to your superior and all of the way on up to the     9         Q. So I guess what I'm getting at, do you
10    chief or did you just sign it first or what?        10    have to go to the chief and get specific approval
11         A. We covered this and I look over it and      11    for what you're training?
12    I have others look over it. We all kind of sit      12         A. What we do is when we have our in-
13    together at a round table and we cover what we're   13    service committee meeting we get together
14    going to do. We do it collectively as a division    14    collectively like I mentioned.
15    and then of course, it comes directly to me and I   15         Q. Who is —
16    go from there with it. Yes, sir.                    16         A. The same officers I told you earlier
17         Q. At the end of the day you approved it?      17    that is in my training division.
18         A. That's correct.                             18         Q. Okay.
19         Q. As lieutenant. And but what I guess         19         A. The sergeants and we make up our list
20    I'm trying to get at, is does it go to your         20    of what we want to do once we get input from the
21    higher ups for approval or are you the decision     21    officers. We collectively make our list, send
22    maker, the policy maker?                            22    this through the chain of command and get
23         A. We show it to our majors and they see       23    approval from the chief and the command staff.
24    the stuff, yes, sir. But we cover what we're        24         Q. Okay.
25    doing, but I pretty much approve this.              25         A. And then we come back and we make our

     PAGE 38                                                   PAGE 40 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1         Q. Okay. So you're the one that                 1    lesson plans and we put it in there the stuff
 2    ultimately decides what you're going to train as     2    that we have been trained on.
 3    far as the —                                         3          Q. Okay. So the chief and the command
 4         A. The materials.                               4    staff, they ultimately approve what you submit to
 5         Q. — practices and the material and that        5    them?
 6    sort of thing than?                                  6          A. That's correct.
 7         A. And it's through the agency. No, now         7          Q. Okay. And that's what happened in 2016
 8    the chief will have the final say on anything we          and that's what always happens, correct?
 9    do, I want you to understand that. I don't           9          A. That's the way it's happened every
10    control the department, I'm just a little head,     10    year, yes, sir, so.
11    so.                                                 11          Q. All right. So we'll come back to what
12         Q. But the chief has the authority to          12    you taught in-service. But I've also received,
13    delegate certain things to his officers and to      13    as you can see the Defensive Tactics, Sudden In
14    his chain of command and that sort of thing         14    Custody Death, it says head instructor Michael
15    because obviously he can't make every decision?     15    Skinner on page CCG 1784 and that runs all
16         A. That's right. Yes, sir.                     16    through 1812?
17         Q. And I'm just trying to figure out who       17          A. Yes, sir.
18    makes the decision then?                            18          Q. And so what is that?
19         A. As far as the material in here, I'm the     19          A. What is —
20    one that made the — did the material in this        20          Q. What is this Defensive Tactics and
21    lesson plan here.                                   21    Sudden In Custody Death cover?
22         Q. Okay.                                       22          A. What we have cover here is we cover
23         A. But yes, sir, it was collectively from      23    behavior (inaudible) and things of excited
24    our division.                                       24    delirium and folks that are under the influence
25         Q. And you're not doing anything wrong         25    of a stimulate or hallucinogenic drug, and it

                          RUSSELL ANDERSON COURT REPORTING 706-905-1759
                Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 11 of 27
                                     DEPOSITION OF: LT. TIM WYNN 6-18-2020
_ SHEET 11     PAGE 41 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 43 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    kind of gives cues and things to watch for and                1    portion this is — this — when any time we cover
 2    kinds of — kind of gives the officer a working                2    tactics and this could have been from the taser
 3    knowledge of things you may face when you come                3    training, whatever the case may be we always
 4    out to a call. Because honestly when you go to a              4    cover defensive tactics we cover the in custody
 5    call you don't know what you're going to deal                 5    deaths due to the fact that there is so many
 6    with until you get there. Someone's acting                    6    things that when you're dealing with someone
 7    bizarre, they're acting strange, they acting                  7    that's under the influence of a stimulate,
 8    — we try to give them cues on things to look for                   hallucinogenic drug or maybe off their
 9    so you can try to make the situation as — you                 9    medication, that can happen.
10    want to try to do things that's going to make the            10         And it's a — we try to give the officers
11    situation as best as possible. A lot of times                11    every advantage we can as possibly dealing with
12    when you're dealing with things it just kind of              12    these people that are under the influence so we
13    shows you things that folks that excited delerium            13    can try to make the situation as best as
14    is a medical emergency and we try to have                    14    possible. Of course, it's not going to always
15    protocols to do that.                                        15    work out for us, but we try to do things and take
16         Q. Okay. And I'm going come back and                    16    precautions as best we can.
17    touch on that in a minute. But this defensive                17         Q. So the three officers that I named,
18    tactics sudden in custody death, was that part of            18    they received all of this training in 2016 in the
19    the in-service or was that some other training               19    in-service training. When I say all of this, I'm
20    that these officers received in 2016?                        20    referring to CCG 1753 through 1812?
21         A. These are things that are in the taser,              21         A. Now, this right here I'm not — I can't
22    when we do our taser research we have briefings              22    say that they got all this here, but I know they
23    where we do taser research and these are things              23    got all this and the information from there is
24    that we touch on when we're doing the — we have              24    attached in this lesson plan.
25    to an annual re-certification. These are things              25         Q. And tell me what you can't say that

     PAGE 42                                                            PAGE 44
 1 that we cover when you're doing our taser.                       1    they received?
 2      Q. Okay.                                                    2         A. The sudden in custody death, I cannot
 3      A. We cover our policy in there.                            3    verify on this, but I will say that — let me
 4      Q. And how do you tell whether a                            4    look real quick. If you look here in your
 5 particular police officer received this training                 5    — what exhibit is this, on the 16, use of force?
 6 from instructor Sergeants Michael Skinner?                       6              MR. POST: Was that Plaintiff's 4 that
 7      A. I'm sorry, what now?                                     7         I gave you, Alan?
        Q. How do you tell that an officer                                         MR. SNIPES: Yeah.
 9 received this training?                                          9              THE WITNESS: What number did you give
10      A. It would be in the actual syllabus of                   10         for the 16 use of force?
11 the class, the 22 hours that you saw there.                     11    BY MR. POST:
12      Q. Okay. And where are the syllabuses                      12         Q. Yeah, Plaintiff's number 4, CCG 1753?
13 located, do you know? Do you have one? Oh, you                  13         A. Okay. If you look, the information I'm
14 mean on the training schedule?                                  14    talking about in this defensive tactics here,
15      A. Schedule. Yes, sir.                                     15    this is directly from things that they probably
16      Q. Okay.                                                   16    cover from the taser, but it was covered probably
17      A. Taser and pistol re-qualification, it's                 17    not once, but probably twice because it's on my
18 there. We cover the taser portion.                              18    lesson plan here. If you look positional
19      Q. Okay. So all three of the police                        19    asphyxia, reernphasis what to do situations,
20 officers, Corporal Evrard, then Officer Evrard,                 20    excited delirium, all of this is they probably
21 Officer Dudley and Officer Aguilar received this                21    didn't get it once, they got it twice in 2016,
22 training?                                                       22    so.
23      A. And they have in the past received it                   23         Q. Okay. So because the training topics
24 when they received their taser. We cover these                  24    and some of what is in these materials in 1753
25 things and when you cover the defensive tactics                 25    through 1783 and then starting at Section 84, a

                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 12 of 27
                                      DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 12     PAGE 45 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 47
 1   lot of those overlap is what you're saying?            1    that's in 3-2.3?
 2         A. That's correct.                               2         A. Could you repeat that again?
 3         Q. Okay. And you know they got this from         3         Q. Can we agree that the 2016 training
 4   1753 through 1812 because they took the taser          4    that you gave taught that use of deadly force to
 5   class, correct?                                        5    arrest for a misdemeanor offense is not
 6         A.  I would say that would be accurate           6    justified?
 7   yes.                                                   7         A. Deadly force for a misdemeanor?
 8         Q. Okay. All right. If you would flip to                   Q. Uh-huh. (Affirmative response.)
 9   page 1757, if you would on that, CCG1757. Can we       9         A. Yeah, deadly force is not justified for
10   agree that the 2016 training taught that deadly       10    a misdemeanor, no.
11   force is any force that is likely to cause death      11         Q. All right. And can we also agree that
12   or serious bodily harm; can we agree?                 12    the 2016 training that these officers received
13         A. Under OCGA, you're talking about 17-         13    taught that a serious bodily injury is one that
14   4-20?                                                 14    creates a substantial risk of death among other
15         Q. Well, specifically I'm looking at under      15    things? And that's at 3-2.4 on that sarne page.
16   3-2.4 at the bottom of 1757 where deadly force is     16         A. Any force — yes, sir. It's right
17   defined, any force that is likely to cause death      17    there in it, yes, sir. Do you mind if I take a
18   or serious bodily harm?                               18    break a second?
19         A. Yes, sir.                                    19         Q. Absolutely. Any time you need to take
20         Q. Okay. So we agree that's the correct         20    a break, just let me know.
21   definition of deadly force, right? I'm note           21               MR. SNIPES: We've been going for about
22   trying to trick you, I'm just —                       22         an hour, why don't we take a five minute
23         A. Yes, sir. Yes, sir. Deadly force is          23         break.
24   any time you employ deadly force there is a very      24                       OFF THE RECORD.
25   good probability that death will occur. That's        25                        ON THE RECORD.

. PAGE 46 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _         PAGE 48
 1   not our intent but if it's deployed, there             1    BY MR POST:
 2   — that could be the consequences, that's               2         Q. Okay. Lieutenant, we just took a break
 3   correct.                                               3    because your hand was hurting you. Are you
 4        Q. And deadly force —                             4    feeling okay to continue now?
 5        A. From trying to stop them from doing            5         A. I'm good.
 6   what they're doing is our intent.                      6         Q. Okay. And I want to re-ask you about
 7        Q. Right. And it's force that's likely to         7    the question I asked about the use of deadly
 8   cause death or serious bodily harm?                         force to arrest for a misdemeanor offense. I
 9        A. There's a very good likelihood that            9    asked you if we could agree that the 2016
10   death can occur, that's correct. That's correct.      10    training taught that use of deadly force to
11        Q. All right. So we agree on that                11    arrest for a misdemeanor offense is not
12   definition. And one of the reasons that I ask         12    justified?
13   you that is it looks like there is probably a         13         A. Yeah, to effect an arrest of suspected
14   typo in 3-2.1 on 1756, right before — on the          14    one misdemeanor, yes, you cannot.
15   page right before that. Because it says deadly        15         Q. Okay.
16   force is defined as that force intended to likely     16         A. One other thing on your deadly force
17   cause death or serious bodily harm. And from          17    you were asking about, yeah, that's definitely a
18   memory from my past life as a prosecutor recall       18    typo where I had deadly force in there. So you
19   that it's deadly force is defined as that force       19    were right on your typo portion.
20   intended to or likely to cause death or serious       20         Q. I'm old, but I can remember things
21   bodily harm?                                          21    every once in a while?
22        A. Yes, it's a typo. Yes, sir.                   22         A. Yes, sir.
23        Q. And can we agree that the 2016 training       23         Q. And I'm not under oath. Let the record
24   taught that use of deadly force to arrest for a       24    reflect I laughed. Flipping over to COG 1760, as
25   misdemeanor offense is not justified, I believe       25    you mentioned earlier you're familiar with the

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 13 of 27
                                      DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 13     PAGE 49 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _             PAGE 51 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1   symptoms of what is commonly called excited                     1    get there, the fight is on they're aggravated for
 2   delirium, correct?                                              2    whatever reason.
 3        A. Yes, sir. I have a good working                         3         If you have the ability to try to stall or
 4   knowledge of it, how about let's say that. I                    4    tell them to try to stall them, to talk, to try
 5   won't say that I'm an expert by any means but I                 5    to build a rapport with them, try to plead with
 6   have a good working knowledge of it.                            6    them if you can. A lot of times they don't allow
 7        Q. Right. So being familiar with those                     7    you to do that. A lot of times they're so
 8   symptoms and having literature you were able to                      aggressive they come right at you and you don't
 9   put a list of symptoms of excited delirium into                 9    have that ability. If you have the ability we
10   your materials for the 2016 in-service training                10    try to do it that way it gives the ambulance time
11   correct?                                                       11    to get closer to the scene where the results can
12        A. That's correct. Yes, sir.                              12    work in your favor hopefully. And that's what we
13        Q. Okay. And what we're looking at on                     13    try to do.
14   page 1760 and 1761 is the list of those symptoms               14         And of course, I think most officers, I
15   of excited delirium, correct?                                  15    don't care who you are, if you can talk to
16        A. That's correct. Yes, sir.                              16    someone and develop a rapport, it's a lot easier
17        Q. Okay. And that's part of what you                      17    to do that if we have the ability to — a lot of
18   teach your officers is to watch for these                      18    times you're not going to, especially when
19   particular symptoms, correct?                                  19    they're on a stimulant or hallucinogenic, you're
20        A. Yes, sir.                                              20    not going to be able to talk them down. So
21        Q. And that's what you taught them in                     21    that's the unfortunate side of it, but.
22   2016, right?                                                   22         Q. And — go ahead, I'm sorry. I didn't
23        A. Yes, sir.                                              23    mean to interrupt you.
24        Q. Okay. And one of the things you taught                 24         A. That's all right.
25   of your officers as well is about positional                   25         Q. Well, you teach your officers to watch
. PAGE 50 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 52 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1   asphyxia on page 1761 there; is that correct?                   1    for a suspect who has been yelling and struggling
 2        A. Yes, sir. We discussed it.                              2    and fighting to watch for a change, such as
 3        Q. And you taught them to always monitor                   3    becoming still and quiet, right?
 4   any subject they have in custody, correct?                      4         A. Yes, sir. That's what sudden
 5        A. Yes, sir.                                               5    tranquility is. But as you're doing this you
 6        Q. And you told them to be aware of sudden                 6    monitor them as — a lot of times your struggles
 7   tranquility, correct?                                           7    — the problem you have with a stimulate is the
 8        A. Yes, sir.                                                    subject does not recognize cues. They don't get
 9        Q. Okay. And that's in bold in your                        9    tired. If you have someone — we've had to have
10   materials, right?                                              10    — we've had to deal with people that have a
11        A. Yes, sir.                                              11    history of drug use, obviously I wouldn't say
12        Q. What does that mean to you?                            12    going to the gym and PT is one of their forefront
13        A. Well, if you have someone that you                     13    things they would want to do. I would not say
14   suspect that's under a stimulant or                            14    that the obligation they would be committed to so
15   hallucinogenic, if you are — have to tussle with               15    to speak. It's not a commitment to them.
16   them when you — and struggle with them to get                  16         These people, when they're on a stimulant,
17   them handcuffed, when you get them up off the                  17    the subjects that are stimulants they don't have
18   ground, you monitor them to make sure they don't               18    a cue of I'm really exhausted and the strength is
19   have any type of labored breathing, they don't                 19    pretty — pretty stout. I mean pretty incredible
20   have any issues with any complaints of — you                   20    strength. And when things don't register they
21   just mainly monitor them to make sure that                     21    continue to fight. Like yourself or myself after
22   nothing changes as far as a health crisis which                22    a minute and a half we're going to start getting
23   usually you would call for EMS and have EMS stand              23    tired. And it's going to register to you I'm
24   by. And if you have the opportunity, a lot of                  24    about out of gas here. I'm losing any gas quick.
25   times you don't have the opportunities when you                25    The stimulant affects that, they don't pick on up
                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 14 of 27
                                     DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 14     PAGE 53 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 55
 1    that cue and they keep continuing to fight.               1      Q. Right.
 2         Q. So when they stop and become suddenly             2      A. And this is where he had been tased so
 3    tranquil that's a danger sign, wouldn't it?               3 that's what this case law was about.
 4         A. That would be a danger sign. But yes,             4      Q. Okay. But part of your standard
 5    sir, that would be danger sign.                           5 training —
 6         Q. And that's what you taught your                   6      A. We covered the meat and potatoes of the
 7    officers in 2016?                                         7 taser itself. This was in reference to a use of
           A. Tell them to watch for this, yes, sir               a taser and I handed them the case law, we
 9    monitor.                                                  9 covered the specifics of it and that was the
10         Q. You still teach them that today, don't           10 reason for covering it. Because it was declared
11    you?                                                     11 a dangerous weapon and that was the — I'm not
12         A. Yes, sir, we do.                                 12 going to sit here and say that I covered every
13         Q. Okay. Now flip over to 1773 if you               13 aspect of that, no. It's in a handout.
14    don't mind. There is a list of factors for all           14      Q. Well, you don't disagree that the
15    officers and agencies to consider. Numbers 1             15 seriousness of the offense or whether any offense
16    through 15 on 1773 through 1774. You went over           16 had been committed at all is a factor into what
17    those with the officers and the training you gave        17 kind of force that your officers are allowed to
18    them in 2016, right?                                     18 use, do you?
19         A. This is in reference to — here, is               19      A.   If you have a minor offense and someone
20    this the case law?                                       20 starts fighting with you, because you're trying
21         Q.   It's a case I think. I believe it's            21 to effect an arrest, yes. You want to look at
22    part of what you pulled from the case or cases           22 the severity of the crime but if they start — if
23    including — is that right?                               23 you go arrest them and they start trying to fight
24         A. Well, let me look and see which one it           24 you and hurt you, well, that's going to change
25    is first.                                                25 the game a little bit from the officer's

     PAGE 54                                                        PAGE 56 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1         Q. Okay. I think it starts on —                      1    standpoint as well. Because we're just doing our
 2         A. Is this the one with the taser itself             2    job and you doing your job, you know, they bring
 3    or is this one where the state — of Armstrong             3    that to the table trying to hurt you at that
 4    versus The Village of Pinehurst, is that —                4    point, well that changes the game a little bit in
 5         Q. That's the one it appears to be                   5    my opinion, so.
 6    according to page 1765.                                   6         Q. Well, you tend to take into account if
 7         A. Yes, sir. We covered this one in the              7    a subject is mentally ill or if they're on drugs
 8    classroom and I handed them a copy of the actual               and that sort of thing, correct?
 9    case law. Yes, sir.                                       9         A. Well, you think to take that into
10         Q. Okay. And so some of the things that             10    account, yes, sir. You — sure you do. If
11    you taught them that they should consider is that        11    they're under the influence of drugs but when you
12    when a subject of a seizure has not committed any        12    have something that you have to take care of an
13    crime, the lack of seriousness of the offense or         13    you were called there to take care of a situation
14    lack of an offense weighs heavily in the subjects        14    that's become a problem, we can't just walk away
15    favor, correct? That's number one on that list.          15    and leave. We don't have that ability to just be
16              MR. SNIPES: I'm going to object to the         16    able to walk away and leave and say okay, we'll
17         form, Mark. I don't know where this came            17    come back tomorrow and see if he's all right.
18         from, but these are citations to cases and          18         Q. Well, you were saying earlier that you
19         then quotes out of the — so I'm going to            19    do try or teach your officers to try to de-
20         object since you're asking him for legal            20    escalate the situation, right?
21         conclusions.                                        21         A. Yes, sir, we do.
22              MR. POST: Okay.                                22         Q. Okay. Especially when the subject is
23              THE WITNESS: This is dealing with a            23    unarmed and minimally threatening; is that
24         taser.                                              24    correct?
25    BY MR. POST:                                             25         A. What was that last part again now?

                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 15 of 27
                                      DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 15   PAGE 57 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 59 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1         Q. Especially when the subject is unarmed                 1    That's what you come to the table looking to do
 2    and minimally threatening, true?                               2    and you want to try to end this as peacefully as
 3         A. You're going to de-escalate it the best                3    possibly as you can. And the officers are going
 4    you can. Just like I told you before, any                      4    to adjust to what happens when they have to deal
 5    officer is going to try their best to talk them                5    with this issue.
 6    in the back of the car rather than have to fight               6         Q. Right.
 7    them in the back of the car because there's a                  7         A. And that's just — we're not going to
 8    good probability we're going to get hurt too.                       stand there and be somebody's punching bag, no
 9         Q. Well, and then you're going to treat                   9    we're not going to do that. And we're not going
10    your use of force continuum a little bit                      10    to stand there and have to try to box with them.
11    different if you're encountering, and you're                  11    I mean that's not our job description. We're go
12    teaching this to officers, if you're encountering             12    try to do this as peacefully as we possibly can.
13    a subject that's armed and is committing a                    13         Q. Flip over to 1782 if you would, please,
14    felony, as opposed to a subject that's unarmed                14    sir. Part of the training that you gave to the
15    and not comroitting any crime or a misdemeanor,               15    three officers I previously named in 2016, was
16    right?                                                        16    that looking at 1783, I guess under positional
17         A. Mr. Post, the thing — we don't — we                   17    asphyxia, is that interference with proper
18    have a lot of unknowns when we come up to a                   18    breathing produces an oxygen deficiency hypoxia
19    scene. When we're dealing with something we                   19    in the blood which disturbs the body's chemistry
20    don't know who we're dealing with. We've had                  20    creating a condition for failed rhythm and
21    officers come up and folks present a knife or a               21    disturbance in the heart, correct?
22    firearm and they were just there. But the answer              22         A. Yes, sir.
23    to your question if we come on up a scene and                 23              MR. SNIPES: Object to the form. Are
24    someone was comroitting a felony and had a edge               24         you asking him does this document say that?
25    weapon yes, it would escalate a little faster                 25              MR. POST: I'm asking him if he taught
. PAGE 58 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 60
 1    than one that's standing there acting bizarre,                 1           that.
 2    maybe beat on his wife or we're going to have to               2               THE WITNESS: We cover positional
 3    do our job one way or the other. Where he walked               3          asphyxia and we cover what it does. Now,
 4    up and he's disturbing the peace or whatever. We               4          did I actually cover this right here and
 5    still have a job we have to do and if it's an                  5          read it word for word, I can't say that I
 6    arrestable offense isn't like we can — if we're                6          did. I don't — generalize with a
 7    called there it ain't like we just can walk away.              7          PowerPoint.
 8    We are bound to do something because that's our                     BY MR. POST:
 9    job to do that.                                                9          Q. Okay. So you put your materials up for
10         Q. But that's not always true. Let's say                 10    the officers to see them on PowerPoint and then
11    for instance your officers are called to                      11    you pass them out or what or both?
12    somebody's home because they're standing in their             12          A.                   This the PowerPoint we
13    yard naked and they're having a mental health                 13    depict right here. So I can tell you, but we
14    issue. Not — unless they do something you're                  14    cover positional asphyxia. Yes, sir, we do.
15    not necessarily going to have probable cause to               15          Q. Okay. Can I see the PowerPoint if you
16    take them into custody, right?                                16    have it with you?
17         A. Well, I don't think can you allow                     17          A. I don't even think I have it with me
18    somebody to stand out in the front yard naked, I              18    sir. It's the lesson, it would be directly off
19    mean, you know, if you stand out there with no                19    the lesson. It would have been similar to this
20    clothes on, yes, sir. That's a violation of the               20    here.
21    law itself so.                                                21          Q. I'm seeing you've handed me 1761 and
22         Q. But your officers are going to try to                 22    underneath positional asphyxia, on that it says
23    use less force in that situation as opposed to                23    interference with proper breathing procedures
24    somebody that has committed a felony?                         24    produces an oxygen deficiency?
25         A. That's what you're come to, yes, sir.                 25          A. That's correct.
                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 16 of 27
                                      DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 16   PAGE 61 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _   _        PAGE 63 _ _ _ _ _ _ _ _
 1      Q. Okay. And then you would continue to                      1    watch.
 2 talk about those things on the PowerPoint and                     2                             OFF THE RECORD.
 3 explain, I would assume, correct?                                 3                              ON THE RECORD.
 4      A. Yes, sir. Yes, sir.                                       4    BY MR. POST:
 5      Q. Okay. And what you explained would                        5         Q. All right. Lieutenant, I have shown
 6 have been consistent with the materials, right?                   6    you Officer Evrard's body camera from the start
 7      A. That's correct. Yes, sir.                                 7    through 0618 or I guess 0622 on the video, which
        Q. All right. What does — on page 1790                            is on the time stamp, it's 0534 A.M. and 28
 9 just out of curiosity —                                           9    seconds. So I'm going to ask you —
10      A. Seventeen what?                                          10         A. What time did it start?
11      Q.   1790, do you have any idea what the                    11         Q. It started at 0528:06 and 0534 at 28
12 inner circles versus outer circle, us against                    12    seconds, is what we went through.
13 them training was?                                               13         A. Okay.
14      A. No, I'm not familiar with that one. I                    14         Q. So I want to ask you a few things.
15 didn't teach discipline in Sergeant Skinners'                    15    Having watched and listened to those videos that
16 lesson plan?                                                     16    we just looked at and listened to, in your
17      Q. Okay. Have you seen the video from the                   17    opinion was Officer Dudley's use of force in
18 contact that the Columbus Police Department had                  18    compliance with the policies, practices and
19 with Hector Arreola on January 9 of 2017?                        19    procedures of the Columbus Police Department that
20      A. I have not, no.                                          20    were in place on January 9th of 2017?
21      Q. Okay. Let’s go off the record for a                      21              MR. SNIPES: Objection to the form.
22 minute.                                                          22         Are you asking him for an opinion?
23                    OFF THE RECORD.                               23              MR. POST: Right. He's the training
24                     ON THE RECORD.                               24         officer and he said yes.
25           MR. POST: All right. Let's go back on                  25              THE WITNESS: Is he within the

     PAGE 62                                                             PAGE 64
 1         the record.                                               1         compliance — one more time the last part of
 2    BY MR. POST:                                                   2         it?
 3         Q. All right. Lieutenant, I'm going to                    3    BY MR. POST:
 4    play for you what we know as CCG 11, which is                  4         Q. I asked you, having watched and
 5    — and it's marked as A and B, A2 which is                      5    listened to those videos was Officer Dudley's use
 6    Officer Dudley's body cams which starts at 0510                6    of force in compliance with policies, practices
 7    A.M., and 35 seconds. And I'm going to play a                  7    and procedures of the Columbus Police Department
 8    good — pretty good portion of this and just let                     that were in force on January the 9th of 2017?
 9    you take a look at it. So go ahead and start it                9         A. From what I can see, yes.
10    or get comfortable, we can go off the record                  10         Q. Okay. The same question with regard to
11    while we watch.                                               11    Officer Aguilar's use of force?
12                      OFF THE RECORD.                             12         A. Yes, sir.
13                       ON THE RECORD.                             13         Q. And the same with Officer Evrard?
14    BY MR. POST:                                                  14         A. Yes, sir.
15         Q. Okay. Lieutenant Wynn, I've played for                15         Q. Okay. And continuing to put weight on
16    you Officer Dudley's body cam up through 2252 on              16    Hector Arreola's torso or upper body after he was
17    the video which is 0533 A.M. and 25 seconds,                  17    handcuffed, is that what the officers were
18    January 9, 2017. And now we're going to play                  18    trained to do?
19    part of Officer Evrard's body cam, CCG 12 which               19               MR. SNIPES: Objection to the form,
20    is January 9th at 2017 starting at 0528 A.M., and             20         misstates the evidence.
21    6 seconds. There's a slight time discrepancy                  21               THE WITNESS: I didn't see that in the
22    between Evrard's time and Dudley and Aguilar's                22         video.
23    time on the videos which really doesn't matter                23    BY MR. POST:
24    for our purposes today. So I'm going to swap to               24         Q.    Okay. Well, I'll ask you to assume
25    that video and go back off the record as you                  25    that then.

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 17 of 27
                                DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 17   PAGE 65                                        PAGE 67
 1              MR. SNIPES: Objection to the form.         1      A. No.
 2              MR. POST: I think I'm entitled to ask      2            MR. SNIPES: Object to form, who is
 3         these questions, this is cross-examination      3      they?
 4         and I'm going ask them.                         4 BY MR. POST:
 5              MR. SNIPES: You're asking                  5      Q. The officers. The three officers in
 6         hypotheticals based on incorrect facts.         6 question, the three officers in question were not
 7              MR. POST: Well, these are the facts.       7 trained to do that in 2016, correct, and 2017?
           And I'm — these are the facts.                         A. No.
 9              MR. SNIPES: Well, why don't you ask him    9      Q. Okay. And that's what you trained
10         if he —                                        10 everybody to do with regard to putting force on
11              MR. POST: I'm trying to.                  11 somebody's back and torso after a subject was
12              MR. SNIPES: You just showed him the       12 handcuffed; is that true?
13         video for ten minutes, why don't you ask him   13      A. That’s correct.
14         if what he saw on the video is consistent      14      Q. Okay. And so that was commonly known
15         with what you're telling him the facts are?    15 and it was a widespread practice that you taught
16              MR. POST: I'm going to ask him —          16 not to do that, right?
N     ]         MR. SNIPES: Because he's going to tell    17      A. Yes.
18         you no.                                        18      Q. And you would have taught your officers
19              MR. POST: I'm going to ask him the        19 not to, and these particular officers, these
20         question that I want to ask the man.           20 three officers, not to continue to put weight on
21    BY MR. POST:                                        21 Hector Arreola's back or any subject's back after
22         Q. And what I'rn asking you is, continuing     22 they were handcuffed or already in custody and
23    to put weight on the Hector Arreola's torso or      23 saying that they couldn't breathe, correct?
24    upper body after he was handcuffed, is that what    24            MR. SNIPES: Object to the form.
25    Officer Aguilar, Dudley and Evrard were trained     25      You're leaving out the part about him

     PAGE 66                                                   PAGE 68
 1    to do?                                               1         continuing to kick.
 2               MR. SNIPES: Object to form, misstates     2              MR. POST: I can ask the question in
 3         the evidence.                                   3         whatever fashion I want to ask.
 4               THE WITNESS: I didn't see them do         4              MR. SNIPES: Well, no, no, no.
 5         that.                                           5              MR. POST: Yes, I can.
 6    BY MR. POST:                                         6              MR. SNIPES: Not when you add facts in
 7         Q. I'm asking you if they put force and         7         there or don't include facts.
 8    weight on Hector Arreola's torso and body after                     MR. POST: You can ask whatever
 9    he was handcuffed, is that what the officers were    9         questions you want to ask but I'm going
10    trained to do?                                      10         phrase the question how I want to phrase it.
11               MR. SNIPES: Object to form,              11              THE WITNESS: Can you rephrase? Can
12         hypothetical, assumes facts that are aren't    12         you re-ask the question again?
13         in evidence.                                   13    BY MR. POST:
14               THE WITNESS: I didn't see them do        14         Q.    I'll try. You taught continuing to put
15         that, so you're asking me a question that I    15    weight on a subject's back or torso or some after
16         can't answer because I didn't see it.          16    they were handcuffed and reported to be in
17    BY MR. POST:                                        17    custody didn't comply with CPD policy after they
18         Q. Anybody — if after they're handcuffed,      18    quit resisting, true?
19    do you train the officers to continue to put        19         A. Well, from what I saw on the video
20    weight —                                            20    there they had a pretty violent struggle and the
21         A. No, we do not.                              21    last, what, four and a half minutes and he — the
22         Q. — on the back and torso?                    22    subject is still kicking. Just because you have
23         A. No.                                         23    handcuffs on does not necessarily mean they're in
24         Q. Okay. So they weren't trained to do         24    custody.
25    that in 2016, correct?                              25         Q. Okay.

                          RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 18 of 27
                                      DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 18   PAGE 69                                                  PAGE 71
 1          A. You have them restrained somewhat but                 1      A. Yes, it does.
 2    if you've got someone that's trained or can be                 2      Q. Okay. And —
 3    violate with their legs they can injury you just               3      A. Do you mean initially when the struggle
 4    the same, seriously.                                           4 started?
 5          Q. So you're saying that continuing to put               5      Q. Well, flatten him out throughout the
 6    weight on a subject's torso or back area after                 6 struggle as Officer Aguilar said he was doing,
 7    they're in custody and handcuffed and saying they              7 that he was flattening him out, I'm flattening?
 8    couldn't breathe is within policy?                                    A. I would say that's 100 percent, yes.
 9          A. Mo, I'm not saying that. I'm saying I                 9      Q. So that's something you train and
10    didn't see that, I saw — I heard him kicking and              10 something that's within Columbus Police
11    I — they said they had him in custody is the                  11 Department policy and had been for a long time?
12    only reason I knew that. I never saw them                     12      A. Well, it's in our tactics. And what
13    putting pressure on his chest or back, so that's              13 you're trying to do is, is if you've got someone
14    just hearsay with you saying that, I didn't see               14 standing up it is very hard to get the leverage
15    that.                                                         15 to handcuff. So if you to go the ground, but the
16          Q. Well, I'm talking about any subject,                 16 one thing we do tell them be very careful of
17    you don't — you didn't train your officers —                  17 hands of disarming you. And even handcuffed they
18          A. No, we do not train to compress the                  18 can disarm you. So those are things when they're
19    chest or — when they're handcuffed. No, we do                 19 moving their hands back there you've got to be
20    not.                                                          20 mindful when you're struggling with them.
21          Q. Okay. And that's especially true when                21      Q. Okay.
22    the officers or when the subject is saying he                 22      A. So these are — but yes, that would be
23    can't breathe, true?                                          23 along the guidelines of what we teach with
24          A. That would be — you would be you want                24 handcuffing if you're struggling with a subject,
25    to help him, yes. But I heard him saying he                   25 yes.

. PAGE 70 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 72
 1    couldn't breathe probably ten times while he was               1         Q. Okay. And would it be within
 2    fighting with them over the four and a half                    2    guidelines and policy to continue flat flattening
 3    minutes. So that didn't stop him from fighting.                3    Hector Arreola out even after he was handcuffed
 4         Q. Well, he said he couldn't breathe                      4    and continued to say he couldn't breathe, that is
 5    during the struggle several times like you said.               5    when Officer Evrard took his place on Hector
 6         A. Yes, sir.                                              6    Arreola's back.
 7         Q. And he said he couldn't breathe after                  7              MR. SNIPES: Object to the form,
 8    he was handcuffed several times as well, even                            misstates the evidence.
 9    after Officer Evrard sat on him?                               9              THE WITNESS: I couldn't see that, but
10         A. I heard him say that a couple times,                  10         when I noticed the flash of the camera it
11    but I did — you know, now you've got to search                11         appeared to me like he was on his left side,
12    for weapons. There are several things you've got              12         when he come running up there with the
13    to search for. And the wouldn't — even with the               13         flash. It appeared like Mr. Arreola was on
14    violent struggle they have, I mean I would say                14         his left side and they were beside him, so I
15    — I would say it would be pretty smart to put                 15         can't, you know, from what it looked like in
16    leg shackles on him to keep him from kicking more             16         the picture to me.
17    the way he was kicking, from what they were                   17    BY MR. POST:
18    saying on the tape. So I don't see where that                 18         Q. Well, I would imagine that sometimes
19    would have been an issue there to stop him from               19    police officers might not always believe a
20    potentially kicking you and injuring you. So you              20    suspect's claim that he can't breathe, true?
21    have to check for weapons once you get the cuffs              21         A. I'll take it for what it's worth. I
22    on them.                                                      22    mean I took it for what it's worth. If they tell
23         Q. Well, let me ask you this, did                        23    me something I'm not going to — but the bizarre
24    flattening Hector Arreola out as a strategy                   24    nature he was acting and throughout the whole
25    comply with CPD policy?                                       25    contact, I would say I don't know how much I put

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                  Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 19 of 27
                                DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 19       PAGE 73                                       PAGE 75 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    into it.                                             1 stimulant or nothing, I can't do it.
 2         Q.   Okay.                                      2      Q. Can you hear my question?
 3         A. But I would make sure — of course, I         3      A. No.
 4    would make sure that we are — the things are in      4      Q. It's a symptom of excited delirium one
 5    compliance.                                          5 of those things that you —
 6         Q. So what would you teach the officers         6      A. It could be, yes.
 7    and it may be no different today with respect to     7      Q. — that you watch out for, correct?
 8    their beliefs as to whether the suspect was                 A. It's a good — good probability.
 9    telling the truth about whether they couldn't        9      Q. Okay. It could be something with some
10    breathe?                                            10 other type of issue as well. So I mean, it could
11         A. Well, as soon as possible you want to       11 be other than — things other than that.
12    set them up. Every arrest is not a cookie cutter    12      Q. So what direction did you give to your
13    and like everybody thinks you put handcuffs on,     13 officers back in 2016 during their training about
14    it's over with, no it's not. I've seen people       14 believing somebody's claims that they couldn't
15    jump through the handcuffs and bring their hands    15 breathe?
16    in front of them. And I've seen them do — I         16      A. I can't speak with somebody about
17    mean, you know, you've got all these MIA fighters   17 whether they believe them or not. I mean, if you
18    out there, you know, these kung fu guys, I mean     18 are saying they can't breathe you try to address
19    they do taps on your face with their foot, so       19 it, if at all possible. You don't want — you
20    just because you have the handcuffed does not       20 would want to try to address it, yes.
21 necessarily mean that they're 100 percent in           21      Q. Okay. And so basically you taught them
22    custody.You do have them cuffed and restrained      22 to assume that they're telling the truth because
23    somewhat but until you get them in back seat of     23 you can't tell one way or the other; is that fair
24    that car with the roller coaster bars over and      24 to say?
25    the seat belts on and pinned to the seat, they're   25      A.   I guess that would be fair to say.

     PAGE 74                                                   PAGE 76
 1 not completely in custody.                              1         Q. Okay. How does flattening a subject
 2      Q. Well, you saw Hector Arreola after he           2    out after they're handcuffed work with all the
 3 was handcuffed, he was done. I mean he was              3    warnings that you give in the training division
 4 spent, he was through?                                  4    and during the 2016 training with regard to
 5            MR. SNIPES: Object to form. Are you          5    hypoxia and acidosis and those kind of things?
 6       talking about saw him on the movie you            6              MR. SNIPES: Object too the form. It
 7      showed?                                            7         misstates the training (inaudible).
              THE WITNESS: I don't - I don't know                         THE WITNESS: What are you — you'll
 9       that he — I mean he fought them for four          9         have to ask that again. I don't understand
10      and half minutes, four, three and a half or       10         your question.
11      what was it, three and half, four, four and       11    BY MR. POST:
12      a half minutes. If he — I don't know that         12         Q. How does flattening a subject as a
13      he's going to come back off the ground or         13    strategy work with or come in line with all the
14      not. I couldn't believe somebody would            14    warnings that the training division gave the
15       fight two officers for four and half             15    three officers regarding hypoxia and acidosis
16      minutes. I go to the gym — I go to the gym        16    (inaudible) —
17      six days a week and I tell you right now, I       17              MR. SNIPES: Object to the form. Can
18      can't — I can't go four and half minutes          18         you show him the training took, because it
19       fighting two officers on top of me.              19         didn't say anything about acidosis, it was
20 BY MR. POST:                                           20         on positional asphyxia, so.
21      Q. That's a symptom of excited delirium or        21              MR. POST: Oh sure, I'll be glad to
22 somebody that's on narcotics or something along        22         show him exactly where it says acidosis.
23 those lines; is that right?                            23              THE WITNESS: You're talking about
24      A. Stimulate. I can just tell you I can't         24         metabolic acidosis?
25 do it and I don't take drugs, I don't take any         25    BY MR. POST:

                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 20 of 27
                                      DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 20   PAGE 77                                                  PAGE 79
 1       Q. Correct. Exactly.                                        1         h. So.
 2       A. That's dealing with somebody with                        2         Q. So you teach them to cuff them behind
 3 excited delirium. It's dealing with stimulate or                  3    their back. Sometimes it's unavoidable to get on
 4 hallucinogenic drug.                                              4    a suspect's back to make — to get their hands
 5       Q. It's a big page right in the —                           5    and cuff them, right?
 6       A. Yes, sir. Metabolic acidosis.                            6         A. Well, when you're struggling with them
 7       Q. — material (inaudible - crosstalk) —                     7    trying to cuff them, you're trying to cuff them
              MR. SNIPES: You didn't show him that                        as best you can.
 9       earlier.                                                    9         Q. All right. But you also teach them to
10            THE WITNESS: That's off the - that's                  10    get off their back and off their torso as soon as
11       the lesson plan from Mike Skinner, that's                  11    they can after they're handcuffed, right?
12       not my in-service.                                         12         A. We have discussed that, yes, sir. We
13            MR. SNIPES: Correct.                                  13    do.
14            THE WITNESS: That's Mike Skinner's                    14         Q. All right. Did the training division
15       lesson plan.                                               15    teach Officers Aguilar, Evrard, and Dudley to
16 BY MR. POST:                                                     16    stay on a suspect's back or torso until the
17       Q. But we have already gone through all of                 17    suspect was completely still?
18 that.                                                            18         A. No. I don't — like I said, we have
19            MR. SNIPES: No, you didn't go through                 19    never taught them to stay on someone's back. If
20       that that's why I objected.                                20    you have to hold them in place and you've had a
21            MR. POST: Yeah, I did.                                21    violent struggle, but you are not to compress the
22 BY MR. POST:                                                     22    chest in any way, no.
23       Q. In any event, you all train the                         23         Q. Would a suspect that's breathing deeply
24 officers about hypoxia and acidosis —                            24    or trying to breathe deeply, such that it might
25       A. When you take someone to the ground,                    25    jostle the officer on his back, justify the
. PAGE 78 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 80 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    Mr. Post, when you take them to the ground you're              1 officer remaining on the suspect's torso under
 2    not going to handcuffed in the front because                   2 the policy and training that you delivered for
 3    they're a danger to you. The only way you're                   3 Columbus Police Department?
 4    going to be able to handcuff them when they're on              4           MR. SNIPES: Object to the form.
 5    they're on ground is on their stomach, especially              5           THE WITNESS: Of course, I didn't
 6    if they're fighting with you.                                  6      understand your question. It kind of jumped
 7         Q. Right.                                                 7      around a little bit.
           A. So I mean, if you get to the front if                    BY MR. POST:
 9    you've got someone that's wired on drugs I think               9      Q. Okay. Assume a suspect is breathing
10    you would know that from your years in the DA's               10 deeply or trying to breathe deeply with a police
11    Office, you know that we have to take them down               11 officer on his back after he's been handcuffed,
12    face first to get them cuffed behind their back,              12 okay. If —
13    because if it's in the front that's not even a                13           MR. SNIPES: Object to form, what do
14    safety at all to us. They could use it as a                   14      you mean breathing deeply?
15    weapon.                                                       15           MR. POST: Well, I think that's -
16         Q. And it's policy to handcuff suspects                  16           THE WITNESS: If I've been fighting
17    behind their back for officer —                               17      four and half minutes you're going to be
18         A. Especially if —                                       18      breathing deeply.
19         Q. — safety, correct?                                    19 BY MR. POST:
20         A. Especially if they've been aggressive                 20      Q. Right. Right. And I'm asking you if
21    to you. Now there may be some exigent                         21 it complied with policy if that's supposed
22    circumstances to where they — you may have to go              22 resistance —
23    in the front but it's going to be very few. If                23      A. If you have no longer have a resistance
24    you do that we have to put belly chains.                      24 you're not going to be on their back.
25         Q. Right.                                                25      Q. Okay.
                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 21 of 27
                                DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 21   PAGE 81                                   _        PAGE 83
 1         A. You have not been trained to stay on             1         Q. Apparently the suspect's fingers are
 2    their back if you don't have resistence. Now, if         2    somehow close enough to the officer's fingers to
 3    he's still kicking like this gentleman was or            3    where he could grab them or touch them.
 4    this subject was, that's still resistance. But I         4         A. Well, if the officer is in an up
 5    think you could probably restrain him from the           5    position around the upper leg then is what you're
 6    hands at the back position so. Mo, you probably          6    telling me, right? I don't know how he would be
 7    would have some pressure there to avoid him              7    on top of him and have your hands down there by
 8    coming up and kicking you or throwing a knee.                 his lower back, so I don't know how that would
 9    Now that would be — I would say would be a               9    happen without laying on top of your own hands
10    reasonable — maybe the buttock or upper thigh I         10    and arms.
11    would say that would be a — that's not                  11         Q. Okay.
12    compressing the chest though. That's compressing        12         A. So I just — I'm kind of a lost there
13    the buttock. His jewels may hurt him but that is        13    on that one.
14    not compressing the chest.                              14         Q. Well, would that justify the officer
15         Q. And that's what you teach, right?               15    staying on top of him? I mean do you —
16         A. No, I'm just saying that be would               16              MR. SNIPES: Object to the -
17    acceptable if he was kicking.                           17              MR. POST: Let me -
18         Q. All right.                                      18              MR. SNIPES: Object to the -
19         A. There are several things that you have          19    BY MR. POST:
20    to do if they started kicking and things of this        20         Q. Let me put it another way. Do you
21    nature there, that depends. There are several           21    consider that resistence I guess?
22    ways you can stop that.                                 22              MR. SNIPES: Object to the form. You
23         Q. Okay.                                           23         asked a hypothetical, he said he didn't
24         A. Leg irons would be one of the better            24         agree with you, now you just used the word
25    choices.                                                25         that and I don't know what that means.

     PAGE 82                                                       PAGE 84
 1         Q. Okay. Would a suspect trying to                  1            MR. POST: Well let me rephrase.
 2    rollover to breathe justify the the officers             2            MR. SNIPES: I think it means
 3    remaining on the suspect's torso after he's              3      hypothetical that didn't make any sense.
 4    handcuffed?                                              4            MR. POST: Thank you for your colorful
 5         A. If he was handcuffed I wouldn't think            5      commentary there.
 6    they would still be on his chest or on his back.         6 BY MR. POST:
 7         Q. Would a suspect moving his feet from             7      Q. The — what I'm asking you is do you
 8    side to side, I'm not saying flaying and kicking           consider it to be resistance if a suspect, in
 9    his legs but moving his feet from side to side,          9 this case Hector Arreola, is moving his fingers
10    would that justify the police officers staying on       10 through his handcuffs and grabbing the police
11    his back after he was handcuffed?                       11 officer's fingers somehow?
12         A. I don't know that it would, no.                 12      A. If he's trying to break it, yeah, I
13         Q. And would a suspect wiggling his                13 would. I don't know, is he trying to grab a
14    fingers through the handcuffs or grabbing an            14 finger to snap, I mean if you twist you could
15    officer's fingers through the handcuffs that he         15 snap a finger. I don't know. What was he trying
16    wore behind his back, justify the police officer        16 to do when you say grabbing? What is he
17    continuing to apply force and remain on his back        17 grabbing, I mean, I don't like people grabbing me
18    the suspect's back?                                     18 when I'm handcuffing them but there is things
19         A.   If he was grabbing the officer's hands        19 that we have learned in tactics that you can stop
20    how was he on his back?                                 20 that, but.
21         Q. Through his — grabbing his fingers I            21      Q.    I'm saying after the suspect is
22    guess through the handcuffs. The officer —              22 handcuffed?
23         A. You're talking about the officer laying         23      A. Well, he still could break a finger or
24    on top of him and his hands are sitting there           24 whatever he reaches and grabs and considering a
25    tickling him or?                                        25 four and half minute fight he just gave up, I

                          RUSSELL ANDERSON COURT REPORTING 706-905-1759
                Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 22 of 27
                                     DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 22     PAGE 85 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 87
 1    would think that would be a pretty easy thing for             1    could get him cuffed and things would go a lot
 2    hirn to do if he was able to fight two officers               2    smoother when you get him up off the ground. But
 3    and hold them off for four and a half minutes                 3    they — at that point they had to continue the
 4    before you can get him cuffed. He may be a                    4    fight to get him handcuffed.
 5    pretty strong fellow.                                         5         Q. Right. And that's not really my
 6          Q. Well —                                               6    question. What I think these officers were
 7          A. Because both these officers at the time              7    saying and what I think has been trained, is that
 8    were over 200 pounds, well over 200 pounds, both                   if suspect is yelling and screaming then that's
 9    of them, so. Yeah, I'd say he's pretty stout.                 9    an indication that he's breathing and he's taking
10          Q. The — and you're talking about Aguilar              10    in air; is that true?
11    and Dudley being over two hundred?                           11         A. I agree with that.
12          A. Yes, sir. And Aguilar's bigger than I               12         Q. Okay. And that's something that is
13    am. I mean, he's a big fellow and Brian Dudley               13    widely known and has been a widespread
14    has trimmed down quite a bit, he's into the                  14    understanding for a number of years with regard
15    running. Mow, he used to be a good sized fellow              15    to training, true?
16    so this guy probably had — his strength seemed               16         A. You take away the breath the fight goes
17    to be pretty stout.                                          17    away and that's with anybody, us as well as
18          Q. Okay.                                               18    anything. We've had some of our officers get in
19          A. I'd be worried if he was grabbing my                19    a struggle and they get where they can't breathe,
20    hands, yes.                                                  20    you're going to pass out eventually. Yes, sir.
21          Q. And you do teach your officers certain              21    That happens to our officers so.
22    techniques after a suspect's handcuffed to where             22         Q. Just so I'm clear, so Hector Arreola is
23    they can maintain control of the suspect using               23    yelling loudly in this video, at least part of
24    certain pressure points and such on the arms or              24    the time that he can't breathe, you heard that,
25    hands or what?                                               25    right?

     PAGE 86                                                            PAGE 88
 1         A. We have covered that and we — it's                    1         A.   I heard him a couple of times, yes,
 2    been covered at the academy actually is where,                2    sir. I couldn't — there were some things he
 3    escort positions, but it would not work as well               3    hollered I couldn't — it was inaudible to me. I
 4    from the ground if you're having to deal with it              4    couldn't tell what he was saying.
 5    from the ground.                                              5         Q. And I can understand that, but the
 6         Q. All right. As I recall, at least one                  6    officers were not misstating their understanding
 7    of the officers testified, and I think maybe both             7    of training when they said that they understood
 8    Aguilar and Dudley testified that Hector                           that if he's yelling and screaming I can't
 9    Arreola's repeated screams that he couldn't                   9    breathe or yelling and screaming anything that
10    breathe indicated to them that he could breathe.             10    that's an indication that he indeed can breathe,
11    Is that something that is taught or was taught in            11    right?
12    2016 by the training division?                               12              MR. SNIPES: Objection to the form.
13         A. Okay. When was he screaming this,                    13              THE WITNESS: I haven't spoke to either
14    while they were fighting with him? You're                    14         one of the the officers so I don't know. I
15    talking about when they were fighting with him?              15         have not discussed the case until someone
16         Q. While they were fighting and —                       16         comes directly to me to discuss something
17         A. Mr. Post, you know as well as I do, I                17         with me, I haven't discussed it.
18    mean, there's — we don't teach them that if                  18    BY MR. POST:
19    somebody can't breathe, but when you're in the               19         Q.   I'm not asking what they said to you,
20    heat of battle and fighting it ain't — you can't             20    I'm saying assume that's what they said under
21    just take the brakes off and put the brakes on               21    oath. Officer Aguilar and Officer Dudley, that
22    and say okay, time out. We're going to stop and              22    it was an indicator to them that Arreola could
23    let's go down the street. You know, we have got              23    still breathe if — when he was screaming and
24    to get him restrained and if he can't breathe, if            24    yelling loudly?
25    he would stop restraining and quit resisting we              25         A.   Mr. Post, I'm not trying to be a smart
                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 23 of 27
                                     DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 23     PAGE 89 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 91
 1    aleck here, but you're going to have to ask them            1    said you didn't — well, the question to him was
 2    that, I don’t know what they said, I don't know             2    you didn't tell EMS personnel or anybody that
 3    if they said that, I guess that would be correct,           3    Hector Arreola had been crying and saying that he
 4    but that's something that needs to be asked them            4    couldn't breathe for several minutes, did you?
 5    not me.                                                     5    And his answer was, this is on page 140 of that
 6         Q. I'm not asking you about what they said             6    transcript, his answer was I did not. When he
 7    or any of that. I'm asking that if they're                  7    made those statements we were actively engaged in
 8    saying that that was part of their training and                  a struggle. By him talking and being able to
 9    part of their understanding, that's that's widely           9    say, quote, I can't breathe multiple times,
10    known, right?                                              10    indicated to me that he was breathing just fine.
11         A. Well if that's what they said —                    11    Because if he had enough breath to say it he had
12              MR. SNIPES: Object to the form. I                12    enough breath to breathe.
13         don't understand the question at all.                 13         So what I'm getting at with regard to that
14         That's why they know, what does that mean?            14    statement, and what I read to you about from a
15         He said that's widely known.                          15    Officer Dudley before, is that's part of their
16              MR. POST: Widely felony.                         16    training, right?
17              MR. SNIPES: Widely known, okay.                  17         A. Yeah.
18    BY MR. POST:                                               18              MR. SNIPES: Object to the form.
19         Q. All right.                                         19    BY MR. POST:
20         A. All right. So this is what they're                 20         Q.    Is that correct?
21    saying to you, that they admitted to, right?               21         A. Yes, sir.
22         Q. Right.                                             22         Q. Okay. And it was in 2016 and still is
23         A. This is what the officer stated?                   23    today, correct?
24         Q. I'll read it to you. Why don't we just             24         A. They — they — we train them that if
25    do that since I'm not going to —                           25    all possible you try to get the struggle, get

     PAGE 90                                                          PAGE 92 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1         A. All right.                                          1    them restrained, get them off the ground as
 2         Q. Officer Dudley in his deposition said,              2    quickly as possible. Now, is it always possible
 3    quote, the way he was yelling I knew he was still           3    to get them directly off the ground, no, it's
 4    able to inhale and exhale a large amount of air             4    not. In a perfect world it is, not in our world
 5    during that time. But even then I still tried to            5    it's not because our world ain't perfect, so.
 6    let up, obviously when someone is complaining               6         Q. Well, you're training these officers to
 7    about can't breathe you don't want anything                 7    look for certain cues to maintain or to avoid I
 8    traumatic to happen.                                             guess a medical emergency, right?
 9         So what I'm asking you with regard to him,             9         A. It appeared to me in the video that
10    is he's not wrong when he says he understands              10    Officer Aguilar, that's why he continued to talk
11    that the yelling indicated to him that Arreola             11    with him because he was trying to get more
12    was still able to inhale and exhale a large                12    identifying clues. I honestly believe that's why
13    amount of air, right?                                      13    he called the ambulance because he had identified
14              MR. SNIPES: Object to the form.                  14    some clues and of course, once this Mister,
15              THE WITNESS: Okay. I understand he's             15    what's his last name, Arreola?
16         admitting to that, yes. He is admitting to            16         Q. Arreola.
17         that, but the one problem I have in his               17         A. Arreola went to the other houses and
18         statement is if you let up, if you don't              18    started knocking on doors and disturbing the
19         have him in custody you're taking a big               19    peace well okay, you can't let him go up there
20         chance of putting yourself in jeopardy. If            20    and knock on every door in the neighborhood and
21         he's not in custody, restrained. But I                21    wake everybody up.
22         understand what he said so, if that's what            22         Q. True.
23         he said, yes, sir.                                    23         A. So -
24    BY MR. POST:                                               24         Q. But one of the cues I'm getting at that
25         Q. Okay. And similarly Officer Aguilar                25    you're — because police officers are analyzing

                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 24 of 27
                                     DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 24     PAGE 93 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _       PAGE 95 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    lots of things and my question is one of the cues             1 through their training?
 2    that the officers are trained to look for is                  2           MR. SNIPES: Object to form. He'S
 3    whether the person is still yelling and                       3      already said it was not.
 4    screaming, which indicates that they have                     4           MR. POST: Well, I don't think that's
 5    sufficient breath to breathe, right?                          5      what he said.
 6         A. You're monitoring but are you speaking                6           MR. SNIPES: Well, you've asked it a
 7    of during the fight or are you speaking of —                  7      lot of different ways.
           Q. Yes, sure.                                                        MR. POST: Well, I'm still not clear on
 9         A. If they're struggling with you my                     9      it. I'm entitled to make it clear and I do
10    intent is to get them restrained as quickly as I             10      not think it is completely clear, that it
11    possibly can. And then try to — and then we try              11      the point.
12    to address and get them off the ground.                      12           THE WITNESS: Yeah, the question is
13         Q. Right. But I'm talking about what cues               13      kind of confusing, Mr. Post. That's why
14    the officer is looking for because they're                   14      — you keep beating around, moving around
15    talking about this specific cue or understanding             15      different areas, I would — rather than
16    being the yelling and screaming, indicating to               16      asking a direct question.
17    you —                                                        17 BY MR. POST:
18         A. You're going to hear them struggling                 18      Q. Well, the direct question is, I've
19    against you and saying things and you're going to            19 tried to ask it multiple ways because I'm trying
20    hear things as you're struggling with them,                  20 — I don't think I've really got an answer. I
21    usually it's grunting or there's cussing or all              21 read to you what the two police officers said.
22    kind of things.                                              22      A. Yes, sir.
23         Q. But if they can do that the point is                 23      Q. Right. And they have gained that
24    that the officers are trained that that's an                 24 understanding somewhere?
25    indicator that they can still breathe, correct?              25      A. Yes, sir.

     PAGE 94                                                           PAGE 96
 1           MR. SNIPES: Object to the form.                       1           Q.
                                                                                I'm assuming through training?
 2           THE WITNESS: I would — I would say if                 2            MR. SNIPES: Object to the form.
 3      they're making noises and screaming and                    3            THE WITNESS: They could have got it
 4      hollering momma, and I can't breathe and all               4       through training, they could have picked it
 5      this, that they're getting some type of air.               5       up a lot of different ways through their
 6 BY MR. POST:                                                    6       training officer. There is a lot of things
 7      Q. Okay.                                                   7       they could have picked it up from.
        A.   I would say that would be safe to say.                   BY MR. POST:
 9      Q. Okay. And that's what —                                  9      Q. You've been in, I would assume
10      A.   I won't necessarily say we trained them               10 struggles and fights —
11 to listen for that, but it's something that's                   11      A. I have.
12 — that's — they are trained to look for cues so                 12      Q. — as a patrol officer, right?
13 to speak.                                                       13      A. I have.
14      Q. And that —                                              14      Q. If you're hearing a suspect or a
15      A. And not necessarily those words in                      15 subject yelling and screaming you're assuming he
16 exact.                                                          16 can still breathing, correct?
17      Q. But those — and that would be a cue                     17      A. I do.
18 right?                                                          18      Q. Okay. And that's why the —
19           MR. SNIPES: Object to the form.                       19      A.   I just I can't speak for them. If
20           THE WITNESS: I guess if that's - I                    20 you're asking me I could tell you yes, I could
21      guess it could be a cue, they're speaking                  21 say that. But, the main thing in a struggle that
22      so.                                                        22 what we're trying to do is stop the struggle as
23 BY MR. POST:                                                    23 quickly as we possibly can do get them
24      Q. I'm just trying to determine whether                    24 handcuffed. The longer the struggle, the worst
25 what these officers said might have been gained                 25 things could turn out. And when you have someone

                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 25 of 27
                                     DEPOSITION OF: LT. TIM WYNN 6-18-2020
. SHEET 25     PAGE 97 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 99 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    fighting with you for four and a half minutes               1    kicking. So there are several things that could
 2    that's — that’s almost unheard of.                          2    take place after that. But not one of them is a
 3         Q. Okay. So —                                          3    cookie cutter, they're all different.
 4              MR. CASHBAUGH: Hold on mark, I've got             4         Q. But what I'm getting at is why would
 5         a text, lunch is here.                                 5    both of these police officers say, hearing that,
 6                      OFF THE RECORD.                           6    hearing the yelling was an indicator to them that
 7                       ON THE RECORD.                           7    Hector Arreola could breathe?
 8    BY MR. POST:                                                               MR. SNIPES: Object to the form. How
 9         Q. So let me just see if I can ask it                  9         in the world would he know that? Why would
10    succinctly. So any officer, specifically Aguilar           10         somebody say something, is that the
11    and Dudley, that claims that he took the                   11         question?
12    screaming of I can't breathe as evidence of                12              MR. POST: Well, he's their training
13    breathing and lack of distress because that is             13         officer. They have to get it from
14    what they were taught by the Columbus Police               14         somewhere.
15    Department in their in-service training is                 15              MR. SNIPES: You're asking the witness
16    incorrect; is that correct?                                16         why would somebody else say something?
17              MR. SNIPES: Object to the form.                  17              THE WITNESS: If I assumed - if I
18              THE WITNESS: We don't — we don't talk            18         assumed he was breathing, if he's talking,
19         about they can't breathing part. You're               19         yes, I would say he's breathing because I
20         trying to put words into what we do. We try           20         couldn't talk to you if I wasn't breathing.
21         to get them into custody as soon as                   21    BY MR. POST:
22         possible, as we possibly can and get them             22         Q. Was the training and policy of Columbus
23         restrained so we can get them up off the              23    Police Department in 2016 and 2017, would it have
24         ground and get them into the car. That is             24    been that screams of I can't breathe should be
25         the way we're trained. Now, if they're on             25    taken as evidence of a potential medical

     PAGE 98                                                          PAGE 100 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1         the ground and they're talking I can't say             1 — serious medical emergency?
 2         if that's — that would be a clue that                  2            MR. SNIPES: You object to the form,
 3         they're breathing, but is that a clue that             3       asked and answered multiple times.
 4         there's any kind of distress, I don't know.            4            THE WITNESS: I don't know that - I
 5         I wasn't out there, you've got to be out               5       don't know.
 6         there. I can't sit there and say that's                6 BY MR. POST:
 7         something you have to ask them. Them saying            7       Q. Well, let me ask you this about the use
           this I don't feel comfortable me answering               of force policy in effect in January of 2017.
 9         for them. I can answer for myself, if you              9       A. 2016 or 2017?
10         ask me, but it's a hypothetical question.             10       Q. Well, it was — I think it was the 2016
11    BY MR POST:                                                11 policy was still in effect on January 9th of
12         Q. Well, I'm asking about what their                  12 2017.
13    training was. So the actual —                              13       A. Okay.
14         A. The training is what I told you there,             14       Q. Do you agree, at least that's what I've
15    we train them to get them in restraints as                 15 been given? That 2016 policy which is CCG 3317
16    quickly as we possibly can, and get them off the           16 through 3333 — what number are we on?
17    ground and get them to a car if possible. If               17 Plaintiff's Exhibit 5 is CCG 3317 through 3333,
18    it's feasible. Now, does that always work, no,             18 use of force, revision date 10/16 which was in
19    it does not, especially if you have to really              19 effect in January of 2017, I believe. I'll give
20    struggle with someone and fight with someone to            20 that to you.
21    get them into custody. If they continue to                 21       A. All right. What is it — what are you
22    struggle after you get the cuffs on them well,             22 asking me now?
23    there may be another others things and means you           23       Q. This use of force policy that I've
24    have to do. Maybe get you a — either maybe a               24 handed you, as previously identified is the use
25    belly chain or either shackles to stop them from           25 of force policy of course, that was in effect on

                           RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 26 of 27
                                     DEPOSITION OF: LT. TIM WYNN 6-18-2020
     SHEET 26   PAGE 101                                            PAGE 103 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 1    January 9th of 2017, correct?                             1  officers decided to arrest him for disorderly
 2         A. June 9th you said?                                2  conduct. Would you consider that a serious
 3         Q. January 9 of 2017?                                3  offense in this instance?
 4         A. If this is the one they said that was             4       A. Do I consider it a serious offense, no
 5    revised for this, I would say yes. It gets                5  it's an offense but.
 6    revisions multiple times so is this the one that          6       Q. All right. That's all I have. That's
 7    was — they said was in effect, if it's showing            7  good enough.
 8    effective 10 of 16, yes, sir. I'd say that would                       MR. SNIPES: All done?
 9    be our policy.                                             9           MR. POST: Yes .
10         Q. Okay. That is what has been given to              10           MR. SNIPES: I don't have any
11    me through discovery by —                                 11      questions.
12         A. Yes, sir.                                         12           COURT REPORTER: Copy, Mr. Post?
13         Q. — the lawyers saying that that is the             13           MR. POST: Of course.
14    policy in effect.                                         14           COURT REPORTER: Copy, Mr. Snipes?
15         A. It appears this would be it. Yes, sir.            15           MR. SNIPES: Sure.
16         Q. Okay. And 3-1.2 on that first page is             16          DEPOSITION CONCLUDED AT 1:13 P.M.
17    the use of force policy, correct?
18         A. Yes, sir. Use of force, yes, sir.
19         Q. And then on —
20         A. Description.
21         Q. — at the very back of this is the
22    deadly force policy on 3332 and 3333, correct?
23         A. Yes, sir. It looks consistent. Yes,
24    sir.
25         Q. Okay. And of course, a police officer
. PAGE 102 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _        PAGE 104
 1    has to use reasonable force in accordance with                                CERTIFICATE
 2    the constitutional rights of all citizens,               STATE OF GEORGIA
 3    correct?                                                 COUNTY OF MUSCOGEE
 4          A. Yes, sir.                                            I, Russell D. Anderson, a Georgia Certified
 5          Q. And according to this policy that we're         Court Reporter, in and for Muscogee County,
 6    looking at, the Columbus Police Department               Georgia, do hereby certify that the aforegoing
 7    officers could only use reasonable force to make         pages numbered 2 through 103, inclusive, contain
 8    an arrest in 2016 and 2017, agreed?                      a true and correct transcription of the
 9          A. That's very much always been the case.          stenographic notes taken by me on the 18th of
10          Q. And still is?                                   June, 2020 of the testimony of Lt. Tim Wynn, 1111
11          A. Yes.                                            Bay Avenue, Third Eloor, Columbus, Georgia, to
12          Q. And Columbus Police Department policy           the best, of my skill and ability.
13    states that any officer that uses excessive force             I further certify that I am not of counsel,
14    to effect an arrest or continues to use force            nor am I related to the parties in this action,
15    after the person has submitted to arrest is              nor am I in anywise interested in the result of
16    subjected to disciplinary action or termination          said action.
17    from the department, correct?                            WITNESS MY HAND, this 29th day of June, 2020.
18          A. That's correct.
19          Q. And Officer Dudley and Aguilar and
20    Evrard are still employed by the CPD, aren't
21    they?
22          A. They are.                                       RUSSELL D. ANDERSON
23      Q. Okay. And of course, Hector Arreola                 COURT REPORTER
24 was undoubtedly knocking on doors or a door at              CERTIFICATE NO. B-403
25 least at 5:00 a.m. in the morning and the

                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
                 Case 4:19-cv-00005-CDL Document 37 Filed 08/07/20 Page 27 of 27
                                   DEPOSITION OF: LT. TIM WYNN 6-18-2020
   SHEET 27     PAGE 105
LT. TIM WYNN

DEPONENT'S SIGNATURE PAGE AND ERRATA SHEET

MUSCOGEE COUNTY, GEORGIA
     I DO HEREBY CERTIFY that I have read the
foregoing deposition and the following
corrections are required as a result of the
transcription:

PAGE/LINE                  CORRECTION/REASON




Signed before _ _                     , Notary Public
this the _ day of                     2020 .

(NAME OF NOTARY)
   PAGE 106
June 29, 2020

IN RE: SIGNATURE TO DEPOSITION

Dear Mr. Snipes

     Please have Lt. Tim Wynn to read his
deposition and sign the errata sheet.
     After having done this, please have the
errata sheet and the signature page returned to
me for attachment to the original and filing with
the court.
     You have the required 30 days within which
to provide signature. I will try to accommodate
you as much as possible to accomplish this.
     Should you need to contact me, please call
me at 327-3618 Monday through Friday.

Thank you for your attention to this matter.

Sincerely

RUSSELL D. ANDERSON



                            RUSSELL ANDERSON COURT REPORTING 706-905-1759
